Exhibit 10.12(a)

 

2004 RESTATEMENT

 

OF THE

 

SKYWEST, INC. EMPLOYEES’ RETIREMENT PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I: DEFINITIONS

 

1

 

 

 

ARTICLE II: ADMINISTRATION

 

11

 

 

 

2.1

 

POWERS AND RESPONSIBILITIES OF THE EMPLOYER

 

11

2.2

 

DESIGNATION OF ADMINISTRATIVE AUTHORITY

 

12

2.3

 

POWERS AND DUTIES OF THE ADMINISTRATOR

 

12

2.4

 

RECORDS AND REPORTS

 

13

2.5

 

APPOINTMENT OF ADVISERS

 

13

2.6

 

PAYMENT OF EXPENSES

 

14

2.7

 

CLAIMS PROCEDURE

 

14

2.8

 

CLAIMS REVIEW PROCEDURE

 

14

 

 

 

ARTICLE III: ELIGIBILITY

 

15

 

 

 

3.1

 

CONDITIONS OF ELIGIBILITY

 

15

3.2

 

EFFECTIVE DATE OF PARTICIPATION

 

15

3.3

 

DETERMINATION OF ELIGIBILITY

 

16

3.4

 

TERMINATION OF PARTICIPATION

 

16

3.5

 

OMISSION OF ELIGIBLE EMPLOYEE

 

16

3.6

 

INCLUSION OF INELIGIBLE EMPLOYEE

 

16

3.7

 

REHIRED EMPLOYEES AND BREAKS IN SERVICE

 

17

 

 

 

ARTICLE IV: CONTRIBUTION AND ALLOCATION

 

17

 

 

 

4.1

 

FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION

 

17

4.2

 

PARTICIPANT’S SALARY REDUCTION ELECTION

 

18

4.3

 

TIME OF PAYMENT OF EMPLOYER CONTRIBUTIONS

 

21

4.4

 

ALLOCATION OF CONTRIBUTIONS AND EARNINGS

 

21

4.5

 

TOP HEAVY MINIMUM CONTRIBUTIONS

 

23

4.6

 

ACTUAL DEFERRAL PERCENTAGE TESTS

 

24

4.7

 

ADJUSTMENT TO SATISFY ADP TEST

 

25

4.8

 

ACP TESTS

 

28

4.9

 

ADJUSTMENT TO SATISFY ACP TESTS

 

29

4.10

 

MAXIMUM ANNUAL ADDITIONS

 

31

4.11

 

ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS

 

33

4.12

 

ROLLOVERS AND PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS

 

34

4.13

 

VOLUNTARY CONTRIBUTIONS

 

36

4.14

 

DIRECTED INVESTMENT ACCOUNT

 

36

4.15

 

QUALIFIED VOLUNTARY EMPLOYEE CONTRIBUTIONS

 

39

4.16

 

QUALIFIED MILITARY SERVICE

 

39

 

i

--------------------------------------------------------------------------------


 

ARTICLE V: VALUATIONS

 

39

 

 

 

 

 

5.1

 

VALUATION OF THE TRUST FUND

 

39

5.2

 

METHOD OF VALUATION

 

39

 

 

 

 

 

ARTICLE VI: VESTED BENEFITS AND DISTRIBUTIONS

 

40

 

 

 

 

 

6.1

 

VESTED BENEFITS

 

40

6.2

 

DISTRIBUTION OF BENEFITS UPON SEPARATION FROM EMPLOYMENT PRIOR TO DEATH

 

40

6.3

 

BENEFICIARY DESIGNATIONS AND DISTRIBUTION UPON DEATH

 

42

6.4

 

MINIMUM REQUIRED DISTRIBUTIONS

 

44

6.5

 

LIMITED JOINT AND SURVIVOR ANNUITY RULES

 

49

6.6

 

ROLLOVER DISTRIBUTIONS

 

52

6.7

 

DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY

 

53

6.8

 

LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

 

53

6.9

 

PRE-RETIREMENT IN-SERVICE DISTRIBUTION

 

54

6.10

 

ADVANCE DISTRIBUTION FOR HARDSHIP

 

54

6.11

 

QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION

 

55

 

 

 

 

 

ARTICLE VII: TRUSTEE

 

56

 

 

 

 

 

7.1

 

BASIC RESPONSIBILITIES OF THE TRUSTEE

 

56

7.2

 

INVESTMENT POWERS AND DUTIES OF THE TRUSTEE

 

57

7.3

 

OTHER POWERS OF THE TRUSTEE

 

57

7.4

 

LOANS TO PARTICIPANTS

 

60

7.5

 

DUTIES OF THE TRUSTEE REGARDING PAYMENTS

 

61

7.6

 

TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES

 

61

7.7

 

ANNUAL REPORT OF THE TRUSTEE

 

61

7.8

 

AUDIT

 

62

7.9

 

RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE

 

62

7.10

 

TRANSFER OF INTEREST

 

63

7.11

 

TRUSTEE INDEMNIFICATION

 

64

7.12

 

EMPLOYER SECURITIES AND REAL PROPERTY

 

64

 

 

 

 

 

ARTICLE VIII: AMENDMENT, TERMINATION AND MERGERS

 

64

 

 

 

 

 

8.1

 

AMENDMENT

 

64

8.2

 

TERMINATION

 

64

8.3

 

MERGER, CONSOLIDATION OR TRANSFER OF ASSETS

 

65

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX: TOP HEAVY

 

65

 

 

 

 

 

9.1

 

TOP HEAVY PLAN REQUIREMENTS

 

65

9.2

 

DETERMINATION OF TOP HEAVY STATUS

 

65

 

 

 

 

 

ARTICLE X: MISCELLANEOUS

 

67

 

 

 

 

 

10.1

 

PARTICIPANT’S RIGHTS

 

67

10.2

 

ALIENATION

 

68

10.3

 

CONSTRUCTION OF PLAN

 

69

10.4

 

GENDER AND NUMBER

 

69

10.5

 

LEGAL ACTION

 

69

10.6

 

PROHIBITION AGAINST DIVERSION OF FUNDS

 

70

10.7

 

RECEIPT AND RELEASE FOR PAYMENTS

 

70

10.8

 

ACTION BY THE EMPLOYERS

 

70

10.9

 

NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY

 

71

10.10

 

HEADINGS

 

71

10.11

 

UNIFORMITY

 

71

 

iii

--------------------------------------------------------------------------------


 

2004 RESTATEMENT OF THE

SKYWEST, INC. EMPLOYEES’ RETIREMENT PLAN

 

This 2004 Restatement of the SkyWest, Inc. Employees’ Retirement Plan is hereby
made and entered into this            day of June 2004, by and between SkyWest,
Inc. (herein referred to as the “Employer”) and Michael Kraupp, Alan Olson and
Ann Olsen (herein referred to as the “Trustee”).

 

WITNESSETH:

 

WHEREAS, the Employer heretofore established a Profit Sharing Plan and Trust
effective April 1, 1977, known as SkyWest, Inc. Employees’ Retirement Plan
(herein referred to as the “Plan”) in recognition of the contribution made to
its successful operation by its employees and the employees of its participating
affiliates and for the exclusive benefit of its eligible employees and the
employees of its participating affiliates; and

 

WHEREAS, under the terms of the Plan, the Employer has the ability to amend the
Plan, provided the Trustees join in such amendment if the provisions of the Plan
affecting the Trustees are amended;

 

WHEREAS, the Plan has previously been amended and restated at various times; and

 

WHEREAS, it is necessary and desirable to again amend and restate the Plan;

 

NOW, THEREFORE, the Employer and the Trustees in accordance with the provisions
of the Plan pertaining to amendments thereof, hereby amend and restate the Plan
in its entirety to provide as follows effective January 1, 2004:

 

ARTICLE I

DEFINITIONS

 

1.1           “Act” means the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.

 

1.2           “Administrator” means SkyWest, Inc. unless another person or
entity has been designated by SkyWest, Inc. pursuant to Section 2.2 to
administer the Plan on behalf of SkyWest, Inc..

 

1.3           “Affiliated Employer” means any SkyWest Airlines, Inc. and any
other corporation which is a member of a controlled group of corporations (as
defined in Code Section 414(b)) which includes SkyWest, Inc.; any trade or
business (whether or not incorporated) which is under common control (as defined
in Code Section 414(c)) with the Employer; any organization (whether or not
incorporated) which is a member of an

 

1

--------------------------------------------------------------------------------


 

affiliated service group (as defined in Code Section 414(m)) which includes the
Employer.

 

1.4           “Aggregate Account” means, with respect to each Participant, the
value of all accounts maintained on behalf of a Participant, whether
attributable to Employer or Employee contributions, subject to the provisions of
Section 9.2.

 

1.5           “Anniversary Date” means the last day of the Plan Year.

 

1.6           “Annuity Starting Date” means, with respect to any Participant,
the first day of the first period for which an amount is paid as an annuity
under Section 6.1 below.

 

1.7           “Beneficiary” means the person (or entity) to whom the share of a
deceased Participant’s total account is payable, subject to the restrictions of
Sections 6.2 and 6.6.

 

1.8.          “Catch-Up Contribution” means any Deferred Compensation
Contributions on behalf of a Participant who has or will attain age 50 or older
during the Plan Year in question and which constitutes a “catch-up” contribution
within the meaning of Regulation Section 1.414(v)-1(a).  Catch-Up Contributions
shall not be taken into account for purposes of applying the limitations of Code
Sections 402(g) and 415 and shall be disregarded in applying the provisions of
this Plan that implement Sections 401(k)(3), 401(k)(11), 401(k)(12), 410 and 416
of the Code.

 

1.9           “Code” means the Internal Revenue Code of 1986, as amended or
replaced from time to time.

 

1.10         “Compensation” with respect to any Participant means such
Participant’s wages as defined in Code Section 3401(a) and all other payments of
compensation by the Employer (in the course of the Employer’s trade or business)
for a Plan Year for which the Employer is required to furnish the Participant a
written statement under Code Sections 6041(d), 6051(a)(3) or 6052.  Compensation
must be determined without regard to any rules under Code Section 3401(a) that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Code Section 3401(a)(2)).  For purposes of this Section, the
determination of Compensation shall be made by including amounts which are
contributed by the Employer pursuant to a salary reduction agreement and which
are not includible in the gross income of the Participant under Code Sections
125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b) or 457(b).

 

For a Participant’s initial year of participation in the component of the Plan
for which Compensation is being used, Compensation shall be recognized for the
entire Plan Year.

 

Compensation in excess of $200,000 shall be disregarded for all purposes other
than for purposes of salary deferral elections pursuant to Section 4.2.  The
$200,000 limit shall be adjusted for increases in the cost of living in
accordance with Code Section

 

2

--------------------------------------------------------------------------------


 

401(a)(17)(B), except that the dollar increase in effect on January 1 of any
calendar year shall be effective for the Plan Year beginning with or within such
calendar year.  For any short Plan Year the Compensation dollar limit shall be
an amount equal to the Compensation limit for the calendar year in which the
Plan Year begins multiplied by the ratio obtained by dividing the number of full
months in the short Plan Year by 12.

 

1.11         “Contract” or “Policy” means any life insurance policy, retirement
income policy or annuity contract (group or individual) issued pursuant to the
terms of the Plan.

 

1.12         “Deferred Compensation Contributions” with respect to any
Participant means the amount of the Participant’s Compensation which has been
contributed to the Plan in accordance with the Participant’s salary reduction
and deferral election pursuant to Section 4.2 excluding any such amounts
distributed as excess “annual additions” pursuant to Section 4.11(a)(2) below.

 

1.13         “Designated Investment Alternative” means a specific investment
identified by name by the Employer (or such other Fiduciary who has been given
the authority to select investment options) as an available investment under the
Plan to which Plan assets may be invested by the Trustee pursuant to the
investment direction of a Participant.

 

1.14         “Directed Investment Option” means one or more of the following:

 

(a)           a Designated Investment Alternative; and

 

(b)           any other investment permitted by the Plan and the Participant
Direction Procedures to which Plan assets may be invested by the Trustee
pursuant to the investment direction of a Participant.

 

1.15         “Elective Contribution” means (a) any Deferred Compensation
Contributions, (b) any Employer matching contribution made pursuant to Section
4.1(b) which is used to satisfy the “ADP” test, and (c) any Employer Qualified
Non-Elective Contribution made pursuant to Section 4.1(c) and Section 4.7(b)
which is used to satisfy the “ADP” test.  Any Elective Contributions (whether or
not used to satisfy the “ADP” test or the “ACP” test) shall be subject to the
requirements of Sections 4.2(b) and 4.2(c) and shall satisfy the
nondiscrimination requirements of Regulation Sections 1.401(k)-1(b)(5) and
1.401(m)-1(b)(5), the provisions of which are specifically incorporated herein
by reference.

 

1.16         “Eligible Employee” means any Employee of: (i) SkyWest, Inc., (ii)
SkyWest Airlines, Inc., an Affiliate of SkyWest, Inc. that previously adopted
the Plan for its employees; and (iii) any other Affiliated Employer which, with
the consent of SkyWest, Inc., adopts the Plan in writing for its Employees. 
Notwithstanding the foregoing, Leased Employees are not Eligible Employees and
may not participate in the Plan.  If SkyWest, Inc., SkyWest Airlines, Inc. or
another Affiliated Employer classifies a worker for personnel and/or payroll
purposes as an independent contractor or other form of non-Employee service
provider and a court or governmental authority subsequently

 

3

--------------------------------------------------------------------------------


 

determines that the worker is or was in fact a common law Employee, the
reclassified worker shall not be an Eligible Employee and shall not participate
in the Plan.

 

1.17         “Employee” means any person who is employed by SkyWest, Inc.,
SkyWest Airlines, Inc. or another Affiliated Employer, and excludes any person
who is employed as an independent contractor.  Employee shall include Leased
Employees within the meaning of Code Sections 414(n)(2) unless such Leased
Employees are covered by a plan described in Code Section 414(n)(5) and such
Leased Employees do not constitute more than 20% of the recipient’s non-highly
compensated work force.

 

1.18         “Employer” means SkyWest, Inc., any successor which shall maintain
this Plan, SkyWest Airlines, Inc. and any other Affiliated Employer that has
adopted the Plan.  Any provision herein to the contrary, unless the context
otherwise clearly requires, SkyWest, Inc. shall be treated as the sole Employer
for purposes of Articles II, VII, VIII and X.

 

1.19         “Excess Aggregate Contributions” means, with respect to any Plan
Year, the excess of the aggregate amount of the Employer matching contributions
made pursuant to Section 4.1(b) (to the extent such matching contributions are
not used to satisfy the “ADP” tests), after-tax voluntary Employee contributions
made pursuant to Section 4.13, Excess Contributions recharacterized as after-tax
voluntary Employee contributions pursuant to Section 4.7(a) and any qualified
non-elective contributions or elective deferrals taken into account pursuant to
Section 4.8(c) on behalf of Highly Compensated Participants for such Plan Year,
over the maximum amount of such contributions permitted under the limitations of
Section 4.8(a) (determined by hypothetically reducing contributions made on
behalf of Highly Compensated Participants in order of the actual contribution
ratios beginning with the highest of such ratios).  Such determination shall be
made after first taking into account corrections of any Excess Deferred
Compensation pursuant to Section 4.2 and taking into account any adjustments of
any Excess Contributions pursuant to Section 4.7.

 

1.20         “Excess Contributions” means, with respect to a Plan Year, the
excess of Elective Contributions made on behalf of Highly Compensated
Participants for the Plan Year over the maximum amount of such contributions
permitted under Section 4.6(a) (determined by hypothetically reducing
contributions made on behalf of Highly Compensated Participants in order of the
actual deferral ratios beginning with the highest of such ratios).  Excess
Contributions do not include Catch-Up Contributions.  Excess Contributions,
including amounts recharacterized pursuant to Section 4.7(a)(2), shall be
treated as “annual additions” under Section 4.10(b).

 

1.21         “Excess Deferred Compensation” means, with respect to any taxable
year of a Participant, the excess of the aggregate Deferred Compensation
Contributions (excluding Catch-Up Contributions) made on behalf of such
Participant for such taxable year, over the dollar limitation provided for in
Code Section 402(g).  Excess Deferred Compensation shall be treated as an
“annual addition” pursuant to Section 4.10(b) when contributed to the Plan
unless distributed to the affected Participant not later than the first April
15th following the close of the Participant’s taxable year.  Additionally, for

 

4

--------------------------------------------------------------------------------


 

purposes of Sections 4.5 and 9.2, Excess Deferred Compensation shall continue to
be treated as Employer contributions even if distributed pursuant to Section
4.2(f).  However, Excess Deferred Compensation of Non-Highly Compensated
Participants is not taken into account for purposes of Section 4.6(a) to the
extent such Excess Deferred Compensation occurs pursuant to Section 4.2(d).

 

1.22         “Fiduciary” means any person who (a) exercises any discretionary
authority or discretionary control respecting management of the Plan or
exercises any authority or control respecting management or disposition of its
assets, (b) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so, or (c) has any discretionary authority or
discretionary responsibility in the administration of the Plan.

 

1.23         “Fiscal Year” means the Employer’s accounting year of 12 months
commencing on January 1 of each year and ending the following December 31.

 

1.24         “415 Compensation” with respect to any Participant means such
Participant’s Compensation” determined without regard to any rules under Code
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)).  “415
Compensation” shall include any elective deferral (as defined in Code Section
402(g)(3)), and any amount which is contributed or deferred by the Employer at
the election of the Participant and which is not includible in the gross income
of the Participant by reason of Code Sections 125, or 132(f)(4).

 

1.25         “Highly Compensated Employee” means an Employee described in Code
Section 414(q) and the Regulations thereunder, and generally means any Employee
who:

 

(a)           was a “5% owner” as defined in Section 1.31(b) at any time during
the “determination year” or the “look-back year”; or

 

(b)           for the “look-back year” had “415 Compensation” from the Employer
in excess of $90,000.  The $90,000 amount is adjusted at the same time and in
the same manner as under Code Section 415(d), except that the base period is the
calendar quarter ending September 30, 1996.

 

The “determination year” means the Plan Year, for which testing is being
performed, and the “look-back year” means the immediately preceding 12-month
period.  The determination of who is a Highly Compensated Employee shall be made
in accordance with Regulation Section 1.414(q)-lT, A-4 and IRS Notice 97-45 (or
any superseding guidance).

 

1.26         “Highly Compensated Participant” means any Highly Compensated
Employee who is eligible to participate in the component of the Plan being
tested.

 

5

--------------------------------------------------------------------------------


 

1.27         “Hour of Service” means, for purposes of eligibility for
participation, (a) each hour for which an Employee is directly or indirectly
compensated or entitled to compensation by the Employer for the performance of
duties (these hours will be credited to the Employee, for the computation period
in which the duties are performed); (b) each hour for which an Employee is
directly or indirectly compensated or entitled to compensation by the Employer
(irrespective of whether the employment relationship has terminated) for reasons
other than performance of duties (such as vacation, holidays, sickness, jury
duty, disability, lay-off, military duty or leave of absence) during the
applicable computation period (these hours will be calculated and credited
pursuant to Department of Labor regulation 2530.200b-2 which is incorporated
herein by reference); and (c) each hour for which back pay is awarded or agreed
to by the Employer without regard to mitigation of damages (these hours will be
credited to the Employee for the computation period or periods to which the
award or agreement pertains rather than the computation period in which the
award, agreement or payment is made).  The same Hours of Service shall not be
credited both under (a) or (b), as the case may be, and under (c).

 

Notwithstanding 1.27(b) above, (i) no more than 501 Hours of Service are
required to be credited to an Employee on account of any single continuous
period during which the Employee performs no duties (whether or not such period
occurs in a single computation period); (ii) an hour for which an Employee is
directly or indirectly paid, or entitled to payment, on account of a period
during which no duties are performed is not required to be credited to the
Employee if such payment is made or due under a plan maintained solely for the
purpose of complying with applicable worker’s compensation, or unemployment
compensation or disability insurance laws; and (iii) Hours of Service are not
required to be credited for a payment which’ solely reimburses an Employee for
medical or medically related expenses incurred by the Employee.

 

For purposes of 1.27(b) above, a payment shall be deemed to be made by or due
from the Employer regardless of whether such payment is made by or due from the
Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.

 

For purposes of this Section, Hours of Service will be credited for employment
with other Affiliated Employers.  The provisions of Department of Labor
Regulation Sections 2530.200b-2(b) and (c) are incorporated herein by reference.

 

1.28         “Inactive Participant” means a Participant who is no longer an
Eligible Employee.

 

1.29         “Income” means the income or losses allocable to Excess Deferred
Compensation, Excess Contributions or Excess Aggregate Contributions which
amount shall be allocated in the same manner as income or losses are allocated
pursuant to Section 4.4(d).

 

6

--------------------------------------------------------------------------------


 

1.30         “Investment Manager” means an entity that (a) has the power to
manage, acquire, or dispose of Plan assets and (b) acknowledges fiduciary
responsibility to the Plan in writing.  Such entity must be a person, firm, or
corporation registered as an investment adviser under the Investment Advisers
Act of 1940, a bank, or an insurance company.

 

1.31         “Key Employee” means a key employee as defined in Code Section
416(i) and the Regulations thereunder.  An Employee or former Employee is
considered a Key Employee if the Employee, at any time during the Plan Year that
contains the “Determination Date,” is:

 

(a)           an officer of the Employer (as that term is defined within the
meaning of the Regulations under Code Section 416) having annual “415
Compensation” greater than $130,000 (as adjusted under Code Section 416(i)(1)
for any such Plan Year).

 

(b)           a “5% owner” of the Employer.  A “5% owner” means any person who
owns (or is considered as owning within the meaning of Code Section 318) more
than 5% of the outstanding stock of the Employer or stock possessing more than
5% of the total combined voting power of all stock of the Employer.  In
determining percentage ownership hereunder, employers that would otherwise be
aggregated under Code Sections 414(b), (c), (m) and (o) shall be treated as
separate employers.

 

(c)           a “1% owner” of the Employer having annual “415 Compensation” from
the Employer of more than $150,000.  A “1% owner” means any person who owns (or
is considered as owning within the meaning of Code Section 318) more than 1% of
the outstanding stock of the Employer or stock possessing more than 1% of the
total combined voting power of all stock of the Employer In determining
percentage ownership hereunder, Employers that would otherwise be aggregated
under Code Sections 414(b), (c), (m) and (o) shall be treated as separate
employers.  However, in determining whether an individual has “415 Compensation”
of more than $150,000, “415 Compensation” from each employer required to be
aggregated under Code Sections 414(b), (c), (m) and (o) shall be taken into
account.

 

1.32         “Leased Employee” means any person (other than an Employee of the
recipient Employer) who pursuant to an agreement between the recipient Employer
and any other person or entity has performed services for the recipient (or for
the recipient and related persons determined in accordance with Code Section
414(n)(6)) on a substantially full time basis for at least one year under
primary direction or control by the recipient Employer.  A Leased Employee shall
not be an Eligible Employee.

 

1.33         “Non-Elective Contribution” means the Employer contributions to the
Plan other than Elective Contributions.

 

1.34         “Non-Highly Compensated Participant” means any Participant who is
not a Highly Compensated Employee.

 

7

--------------------------------------------------------------------------------


 

1.35         “Non-Key Employee” means any Employee or former Employee (and such
Employee’s or former Employee’s Beneficiaries) who is not, and has never been a
Key Employee.

 

1.36         “Normal Retirement Age” means the Participant’s 65th birthday.

 

1.37         “Normal Retirement Date” means the first day of the month
coinciding with or next following the date the Participant attains Normal
Retirement Age.

 

1.38         “One-Year Break in Service” means an eligibility computation period
during which an Employee has not completed more than 500 Hours of Service. 
Further, solely for the purpose of determining whether a Participant has
incurred a One-Year Break in Service, Hours of Service shall be recognized for
“authorized leaves of absence” and “maternity and paternity leaves of absence.” 
Years of Service and One-Year Breaks in Service shall be measured on the same
computation period.  “Authorized leave of absence” means an unpaid; temporary
cessation from active employment with the Employer pursuant to an established
nondiscriminatory policy, whether occasioned by illness, military service, or
any other reason.  A “maternity or paternity leave of absence” means an absence
from work for any period by reason of the Employee’s pregnancy, birth of the
Employee’s child, placement of a child with the Employee in connection with the
adoption of such child, or any absence for the purpose of caring for such child
for a period immediately following such birth or placement.  For this purpose,
Hours of Service shall be credited for the computation period in which the
absence from work begins, only if credit therefore is necessary to prevent the
Employee from incurring a One-Year Break in Service, or, in any other case, in
the immediately following computation period.  The Hours of Service credited for
a “maternity or paternity leave of absence” shall be those which would normal1y
have been credited but for such absence, or, in any case in which the
Administrator is unable to determine such hours normal1y credited, eight Hours
of Service per day.  The total Hours of Service required to be credited for a
“maternity or paternity leave of absence” shall not exceed the number of Hours
of Service needed to prevent the Employee from incurring a One-Year Break in
Service.

 

1.39         “Participant” means any Eligible Employee who participates in the
Plan and any former Eligible Employee who has any Vested Benefit under the Plan.

 

1.40         “Participant Direction Procedures” means such instructions,
guidelines or policies, the terms of which are incorporated herein, as shal1 be
established pursuant to Section 4.14 and observed by the Administrator and
applied and provided to Participants who have Participant Directed Accounts.

 

1.41         “Participant’s Combined Account” means the total aggregate amount
of each Participant’s Elective Account, Non-Elective Account, Voluntary Account,
Qualified Voluntary Contribution Account and Transfer/Rollover Account, as
applicable.

 

8

--------------------------------------------------------------------------------


 

1.42         “Participant’s Directed Account” means that portion of a
Participant’s interest in the Plan with respect to which the Participant has
directed the investment in accordance with the Participant Direction Procedure.

 

1.43         “Participant’s Elective Account” means the account established and
maintained by

the Administrator for each Participant with respect to the Participant’s total
interest in the Plan and Trust resulting from the Elective Contributions.  A
separate accounting shall be maintained with respect to that portion of the
Participant’s Elective Account attributable to Deferred Compensation
Contributions, Employer matching contributions made pursuant to Section 4.1(b)
and any Employer Qualified Non-Elective Contributions.

 

1.44         “Participant’s Non-Elective Account” means the account established
and maintained by the Administrator for each Participant with respect to such
Participant’s total interest in the Plan and Trust resulting from the Employer
Non-Elective Contributions.  A separate sub-account and accounting shall be
maintained with respect to that portion of the Participant’s Non-Elective
Account attributable to Employer matching contributions made pursuant to Section
4.1(b), Employer discretionary contributions made pursuant to Section 4.1(d) and
any Employer Qualified Non-Elective Contributions under Section 4.1(c).

 

1.45         “Participant’s Transfer/Rollover Account” means the account
established and maintained by the Administrator for each Participant with
respect to the Participant’s total interest in the Plan resulting from (a)
direct plan-to-plan transfer to the Plan from another plan not constituting a
distribution, and (b) amounts transferred to the Plan, directly or indirectly,
from another qualified plan or individual retirement account as rollover
distributions in accordance with Section 4.12.  A separate accounting shall be
maintained with respect to that portion of the Participant’s Transfer/Rollover
Account attributable to transfers (within the meaning of Code Section 414(1))
and “rollovers.”

 

1.46         “Plan” means this instrument, including all amendments thereto.

 

1.47         “Plan Year” means calendar year.

 

1.48         “Qualified Non-Elective Contribution” means any Employer
contributions made pursuant to Section 4.1(c), Section 4.7(b) and Section
4.9(f).  Such contributions may be used to satisfy the “ADP” tests or the “ACP”
tests.

 

1.49         “Qualified Voluntary Employee Contribution Account” means the
account maintained pursuant to Section 4.15 to which a Participant’s tax
deductible qualified voluntary employee contributions made prior to 1987 are
allocated.

 

1.50         “Regulation” means the Income Tax Regulations as promulgated by the
Secretary of the Treasury or its delegate, and as amended from time to time.

 

1.51         “Top Heavy Plan” means a plan described in Section 9.2(a).

 

9

--------------------------------------------------------------------------------


 

1.52         “Top Heavy Plan Year” means a Plan Year during which the Plan is a
Top Heavy

Plan.

 

1.53         “Total and Permanent Disability” means a physical or mental
condition of a Participant resulting from bodily injury, disease, or mental
disorder which renders such Participant incapable of continuing usual arid
customary employment with the Employer.  The disability of a Participant shall
be determined by a licensed physician chosen by the Administrator.

 

1.54         “Trustee” means the person or entity named as trustee herein or in
any separate trust forming a part of this Plan, and any successors.

 

1.55         “Trust Fund” means the assets of the Plan and Trust as the same
shall exist from time to time.

 

1.56         “Valuation Date” means the Anniversary Date and may include any
other date or dates deemed necessary or appropriate by the Administrator for the
valuation of Participant accounts during the Plan Year, which may include any
day that the Trustee, any transfer agent appointed by the Trustee or the
Employer or any stock exchange used by such agent, are open for business.

 

1.57         “Vested Benefit” means the nonforfeitable balance in any account
maintained on behalf of a Participant.  Each Participant is fully (100%) vested
in all of his or her accounts, as adjusted from time to time to reflect
investment gains and losses.

 

1.58         “Voluntary Contribution Account” means the account established and
maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan resulting from the Participant’s
after-tax voluntary Employee contributions as described in Section 4.13 and
recharacterized Excess Contribution under Section 4.7(a). Therefore, a separate
accounting shall be maintained with respect to that portion of the Voluntary
Contribution Account attributable to after-tax voluntary Employee contributions
made pursuant to Section 4.13 and amounts recharacterized as after-tax voluntary
Employee contributions pursuant to Section 4.7(a).

 

1.59         Year of Service” means a computation period of 12 consecutive
months, as hereinafter set forth, during which an Employee has at least 1000
Hours of Service.

 

For purposes of eligibility to participate with respect to Employer
contributions under Sections 4.1(b) through (d) and the calculation of the
maximum Compensation matched under Section 4.1(b), the 12-month computation
periods shall be measured from the date on which the Employee first performs an
Hour of Service and each anniversary thereof.  Notwithstanding the foregoing, if
an individual ceases to be an Eligible Employee, incurs a One-Year Break in
Service, and subsequently returns to Eligible Employee status, the individual’s
computation periods for determining such eligibility and maximum matching
contributions beginning after such One-Year Break in Service

 

10

--------------------------------------------------------------------------------


 

shall be measured from the date he or she again performs an Hour of Service and
the Anniversaries thereof.

 

Notwithstanding the foregoing, for any short Plan Year, the determination of
whether an Employee has completed a Year of Service shall be made in accordance
with Department of Labor regulation 2530.203-2(c).

 

Years of Service with any Affiliated Employer shall be recognized.

 

ARTICLE II

ADMINISTRATION

 

2.1           POWERS AND RESPONSIBILITIES OF THE EMPLOYER

 

(a)           In addition to the general powers and responsibilities otherwise
provided for in this Plan, SkyWest, Inc., as the principal Employer, shall be
empowered to appoint and remove the Trustee and the Administrator from time to
time as it deems necessary for the proper administration of the Plan to ensure
that the Plan is being operated for the exclusive benefit of the Participants
and their Beneficiaries in accordance with the terms of the Plan, the Code, and
the Act.  SkyWest, Inc. may appoint counsel, specialists, advisers, agents
(including any nonfiduciary agent) and other persons as it deems necessary or
desirable in connection with the exercise of its fiduciary duties under this
Plan.  SkyWest, Inc. may compensate such agents or advisers from the assets of
the Plan as fiduciary expenses (but not including any business (settler)
expenses of the Employers), to the extent not paid by the Employer.

 

(b)           SkyWest, Inc. may, by written agreement or designation, appoint at
its option one or more Investment Managers (qualified under the Investment
Company Act of 1940 as amended), investment advisers, or other agents to provide
direction to the Trustee with respect to any or all of the Plan assets.  Such
appointment shall be given by SkyWest, Inc. in writing in a form acceptable to
the Trustee and shall specifically identify the Plan assets with respect to
which the Investment Manager or other agent shall have authority to direct the
investment.

 

(c)           SkyWest, Inc. shall establish a “funding policy and method,” i.e.,
it shall determine whether the Plan has a short run need for liquidity (e.g., to
pay benefits) or whether liquidity is a long run goal and investment growth (and
stability of same) is a more current need, or shall appoint a qualified person
to do so.  SkyWest, Inc. or its delegate shall communicate such needs and goals
to the Trustee, who shall coordinate such Plan needs with its investment
policy.  Such “funding policy and method” shall be consistent with the
objectives of this Plan and with the requirements of Title I of the Act.

 

(d)           SkyWest, Inc. shall periodically review the performance of any
Fiduciary or other person to whom duties have been delegated or allocated by it
under the provisions of this Plan or pursuant to procedures established
hereunder.  This requirement

 

11

--------------------------------------------------------------------------------


 

may be satisfied by formal periodic review by SkyWest, Inc. or by a qualified
person specifically designated by it, through day-to-day conduct and evaluation,
or through other appropriate ways.

 

2.2           DESIGNATION OF ADMINISTRATIVE AUTHORITY

 

SkyWest, Inc. shall be the Administrator and may appoint any person, including,
but not limited to, the Employees of the Employers, to perform the duties of the
Administrator.  Any person so appointed shall signify acceptance by filing
written acceptance with SkyWest, Inc.  Upon the resignation or removal of any
individual performing the duties of the Administrator, SkyWest, Inc. may
designate a successor.

 

2.3           POWERS AND DUTIES OF THE ADMINISTRATOR

 

The primary responsibility of the Administrator is to administer the Plan for
the exclusive benefit of the Participants and their Beneficiaries, subject to
the specific terms of the Plan.  The Administrator shall administer the Plan in
accordance with its terms and shall have full discretionary power and authority
to interpret and construe the terms of the Plan and to resolve all questions
arising in connection with the administration, interpretation, and application
of the Plan.  Any such determination by the Administrator shall be conclusive
and binding upon all persons.  The Administrator may establish procedures,
correct any defect, supply any information, or reconcile any inconsistency in
such manner and to such extent as shall be deemed necessary or advisable to
carry out the purpose of the Plan; provided, however, that any procedure,
discretionary act, interpretation or construction shall be done in a
nondiscriminatory manner based upon uniform principles consistently applied and
shall be consistent with the intent that the Plan shall continue to be deemed a
qualified plan under the terms of Code Section 401 (a), and shall comply with
the terms of the Act and all regulations issued pursuant thereto.  The
Administrator shall have all powers necessary or appropriate to accomplish the
Administrator’s duties under the Plan.

 

The Administrator shall be charged with the duties of the general administration
of the Plan as set forth under the terms of the Plan, including, but not limited
to, the following:

 

(a)           the discretion to determine all questions relating to the
eligibility of Employees to participate or remain a Participant hereunder and to
receive benefits under the Plan;

 

(b)           to compute, certify, and direct the Trustee with respect to the
amount and the kind of benefits to which any Participant shall be entitled
hereunder;

 

(c)           to authorize and direct the Trustee with respect to all
discretionary or otherwise directed disbursements from the Trust;

 

(d)           to maintain all necessary records for the administration of the
Plan;

 

12

--------------------------------------------------------------------------------


 

(e)           to interpret the provisions of the Plan and to make and publish
such rules for regulation of the Plan as are consistent with the terms hereof;

 

(f)            to compute and certify to the Employers and to the Trustee from
time to time the sums of money necessary or desirable to be contributed to the
Plan;

 

(g)           to consult with the Employers and the Trustee regarding the short
and long-term liquidity needs of the Plan in order that the Trustee can exercise
any investment discretion in a manner designed to accomplish specific
objectives;

 

(h)           to act as the named Fiduciary responsible for communications with
Participants as needed to maintain Plan compliance with Act Section 404(c),
including, but not limited to, the receipt and transmitting of Participant’s
directions as to the investment of their account(s) under the Plan and the
formulation of policies, rules, and procedures pursuant to which Participants
may give investment instructions with respect to the investment of their
accounts;

 

(i)            to determine the validity of, and take appropriate action with
respect to, any qualified domestic relations order received by it; and

 

(j)            to notify and assist any Participant regarding the Participant’s
rights, benefits, or elections available under the Plan.

 

2.4           RECORDS AND REPORTS

 

The Administrator shall keep a record of all actions taken and shall keep all
other books of account, records, policies, and other data that may be necessary
for proper administration of the Plan and shall be responsible for supplying all
information and reports to the Internal Revenue Service, Department of Labor,
Participants, Beneficiaries and others as required by law.

 

2.5           APPOINTMENT OF ADVISERS

 

The Administrator, or the Trustee with the consent of the Administrator, may
appoint counsel, specialists, advisers, agents (including nonfiduciary agents)
and other persons as the Administrator or the Trustee deems necessary or
desirable in connection with the administration of this Plan, including but not
limited to agents and advisers to assist with the administration and management
of the Plan, and thereby to provide, among such other duties as the
Administrator may appoint, assistance with maintaining Plan records and the
providing of investment information to the Plan’s investment fiduciaries and to
Participants.

 

13

--------------------------------------------------------------------------------


 

2.6           PAYMENT OF EXPENSES

 

All expenses of administration may be paid out of the Trust Fund unless paid by
the Employers.  Such expenses shall include any expenses incident to the
functioning of the Administrator, or any person or persons retained or appointed
by any Named Fiduciary incident to the exercise of their duties under the Plan,
including, but not limited to, fees of accountants, counsel, Investment
Managers, agents (including nonfiduciary agents) appointed for the purpose of
assisting the Administrator or the Trustee in carrying out the instructions of
Participants as to the directed investment of their accounts and other
specialists and their agents, the costs of any bonds required pursuant to Act
Section 412, and other costs .of administering the Plan.  Until paid, the
expenses shall constitute a liability of the Trust Fund.

 

2.7           CLAIMS PROCEDURE

 

Claims for benefits under the Plan must be filed in writing with the
Administrator.  Written notice of the disposition of a claim shall be furnished
to the claimant within 90 days after the application is filed, or such other
period as is required by applicable law or Department of Labor regulation.  In
the event a decision cannot be reached within 90 days, the Plan may obtain a
90-day extension of the claim resolution deadline to the extent permitted under
applicable Department of Labor regulations.  In the event the claim is denied in
whole or in part, the reasons for the denial shall be specifically set forth in
the notice in language calculated to be understood by the claimant, pertinent
provisions of the Plan shall be cited, and, where appropriate, an explanation as
to how the claimant can appeal the claim denial will be provided.  In addition,
the claimant shall be furnished with an explanation of the Plan’s claims review
procedure.

 

2.8           CLAIMS REVIEW PROCEDURE

 

Any claimant who has been denied a benefit by a decision of the Administrator
pursuant to Section 2.7 shall be entitled to request the Administrator to give
further consideration to a claim by filing with the Administrator a written
appeal.  Such request, together with a written statement of the reasons why the
claimant believes the claim should be allowed, shall be filed with the
Administrator no later than 60 days after receipt of the written notification of
denial provided for in Section 2.7.  The Administrator shall then reconsider
within 60 days the claim on appeal.  If the Administrator so determines, it may
(but need not) conduct a hearing within the 60-day period, at which the claimant
may be represented by an attorney or any other representative of such claimant’s
choosing and expense and at which the claimant shall have an opportunity to
submit written and oral evidence and arguments in support of the claim.  Upon
written notice to the Administrator, the claimant or the claimant’s
representative shall have an opportunity to review all documents in the
possession of the Administrator which are pertinent to the claim at issue and
its disallowance.  If a hearing is held, either the claimant or the
Administrator may cause a court reporter to attend the hearing and record the
proceedings.  In such event, a complete written transcript of the proceedings
shall be furnished to both parties by the court reporter.  The full expense of
any such court

 

14

--------------------------------------------------------------------------------


 

reporter and such transcripts shall be borne by the party causing the court
reporter to attend the hearing.  A final decision as to the allowance of the
claim shall be made by the Administrator within 60 days of receipt of the appeal
(unless there has been an extension of 60 days due to special circumstances,
provided the delay and the special circumstances occasioning it are communicated
to the claimant within the 60-day period).  Such communication shall be written
in a manner calculated to be understood by the claimant and shall include
specific reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based.

 

ARTICLE III

ELIGIBILITY

 

3.1           CONDITIONS OF ELIGIBILITY

 

(a)           Any Eligible Employee who has completed 90 days of employment with
an Employer shall be eligible to participate in the Plan with respect to
Deferred Compensation Contributions under Section 4.1(a) and 4.2 and after-tax
Voluntary Contributions under Section 4.13.  For purposes of this Section, an
Eligible Employee will be deemed to have completed 90 days of employment if such
individual is still an Employee at any time 90 days after his or her most recent
employment commencement date;

 

(b)           With respect to Employer matching contributions pursuant to
Section 4.1(b) and Employer Qualified Non-Elective Contributions pursuant to
Section 4.1(c), an Eligible Employee shall not be eligible to participate
hereunder until the date such Employee has completed one Year of Service;

 

(c)           With respect to Employer discretionary contributions pursuant to
Section 4.1(d), an Eligible Employee shall not be eligible to participate
hereunder until the date such Employee has completed two Years of Service.

 

3.2           EFFECTIVE DATE OF PARTICIPATION

 

With respect to Deferred Compensation Contributions pursuant to Section 4.2 and
after-tax voluntary Employee contributions pursuant to Section 4.13, an Eligible
Employee shall become a Participant effective as of the first day of month
coinciding with or next following the date on which such Employee meets the
eligibility requirement of Section 3.1(a), provided the Employee is still
employed as of such date.  With respect to Employer matching contributions
pursuant to Section 4.1(b), Employer Qualified Non-Elective Contributions
pursuant to Section 4.1(c) and Employer discretionary contributions pursuant to
Section 4.1(d), an Eligible Employee shall become a Participant effective on the
date on which such Employee meets the applicable one and two Year of Service
eligibility requirements of Section 3.1(b) or (c) as the case may be.

 

15

--------------------------------------------------------------------------------


 

If an Employee, who has satisfied the Plan’s eligibility requirements and would
otherwise become a Participant, shall go from a classification of an Eligible
Employee to a noneligible class of Employees, such Employee shall become a
Participant in the Plan on the date such Employee again becomes an Eligible
Employee, or, if later, the date that the Employee would have otherwise entered
the Plan had the Employee always been an Eligible Employee.  However, if such
Employee incurs a One-Year Break in Service, eligibility will be determined
under the Break in Service rules set forth in Section 3.7.

 

3.3           DETERMINATION OF ELIGIBILITY

 

The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. 
Such determination shall be subject to review pursuant to Section 2.8, and shall
be conclusive and binding as long as is pursuant to the Plan and the Act.

 

3.4           TERMINATION OF PARTICIPATION

 

A Participant shall cease to be an active Participant on the date he or she
ceases to be an Eligible Employee.  An inactive Participant shall cease to be
entitled to any contributions, but shall continue to participate in the Plan as
an inactive Participant, until such time as the Participant’s Account is
distributed pursuant to the terms of the Plan.  A person shall cease to be a
Participant when his or her Vested Benefit has been fully distributed.

 

3.5           OMISSION OF ELIGIBLE EMPLOYEE

 

If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted and discovery of such omission is not made until
after a contribution by the Employer for the year has been made and allocated,
then the Employer shall make a subsequent contribution, if necessary after the
application of Section 4.4(c), so that the omitted Employee receives a total
amount which the Employee would have received (including both Employer
contributions and earnings thereon) had the Employee not been omitted.  Such
contribution shall be made regardless of whether it is deductible under
applicable provisions of the Code.

 

3.6           INCLUSION OF INELIGIBLE EMPLOYEE

 

If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included and discovery of such inclusion
is not made until after a contribution for the year has been made and allocated,
the Employer shall be entitled to recover the contribution made with respect to
the ineligible person provided the error is discovered within 12 months of the
date on which it was made.  Otherwise, the amount contributed with respect to
the ineligible person shall constitute a forfeiture for the Plan Year in which
the discovery is made.  Any such forfeitures shall be used to satisfy and be
treated as a part of the Employer’s matching contribution for the year of
forfeiture and succeeding Plan Years until fully reallocated.  Notwithstanding
the foregoing, any Deferred Compensation Contributions made by an ineligible
person shall

 

16

--------------------------------------------------------------------------------


 

be distributed to the person (along with any earnings attributable to such
Deferred Compensation Contributions).

 

3.7           REHIRED EMPLOYEES AND BREAKS IN SERVICE

 

If any Participant becomes an Inactive Participant or ceases participation due
to severance from eligible employment with the Employer and is reemployed by the
Employer before a One-Year Break in Service occurs, the Former Participant shall
become a Participant (in the same manner as if severance from employment with
the Employer had not occurred) as of the reemployment effective date.  If any
Participant becomes a Inactive Participant or ceases participation due to
severance from eligible employment with the Employer and is reemployed by the
Employer after a One-Year Break in Service has occurred, the Former Participant
shall again participate in the Plan as of the date of reemployment, and his or
her Years of Service for purposes of determining entitlement to share in
Employer contributions shall include his Years of Service prior to the One-Year
Break in Service.

 

ARTICLE IV

CONTRIBUTION AND ALLOCATION

 

4.1           FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION

 

For each Plan Year, the Employer shall contribute to the Plan:

 

(a)           An amount equal to the total Deferred Compensation Contributions
elected for the year by all Participants under Section 4.2.

 

(b)           On behalf of each Participant who is eligible to share in Employer
matching contributions for the Plan Year, a matching contribution for each
payroll period during the year that ends on or after the date the Participant
satisfies the Year of Service eligibility requirement set forth in Section
3.1(b) equal to 100% of such Participant’s Deferred Compensation Contributions
for that payroll period, plus such discretionary percentage of the eligible
Participant’s Deferred Compensation Contributions for that payroll period
(uniform as to all eligible Participants for the same Plan Year) as the Employer
determines, which amount, if any, shall be deemed an Employer Elective
Contribution.  Notwithstanding the foregoing:

 

(i)            No Employer matching contribution under this Section 4.1(b) shall
be made or due with respect to Deferred Compensation Contributions for a payroll
period to the extent such Deferred Compensation Contributions exceeds:

 

(A)          2% of the Participant’s Compensation for the payroll period in
question if the Participant has completed at least one but less than five Years
of Service prior to the close of that payroll period;

 

17

--------------------------------------------------------------------------------


 

(B)           4% of the Participant’s Compensation for the payroll period in
question if the Participant has completed at least five but less than ten Years
of Service prior to the close of that payroll period; and

 

(C)           6% of the Participant’s Compensation for the payroll period in
question if the Participant has completed at least ten Years of Service prior to
the close of the payroll period.

 

(ii)           No Highly Compensated Employee who is an officer of an Employer
having the rank of Vice President or higher shall be eligible for any Employer
matching contribution for any payroll period in which he is so employed.

 

In determining maximum matching contributions for any payroll period, the annual
dollar limitation on Compensation under Code Section 401(a)(17) shall be applied
on a cumulative basis for those periods in which the Participant makes salary
reduction contributions only, beginning with the first payroll period in the
Plan Year for which such Deferred Compensation Contributions are made.

 

(c)           On behalf of each Non-Highly Compensated Participant who has
completed at least one Year of Service prior to the close of the Plan Year to
which the contributions relate and is eligible therefore to share in the
Qualified Non-Elective Contribution for the Plan Year, a discretionary Qualified
Non-Elective Contribution equal to such uniform percentage of each eligible
individual’s Compensation, if any, as the Employer determines each year.

 

(d)           A discretionary amount, which amount, if any, shall be deemed an
Employer Non-Elective Contribution.  Anything else to the contrary
notwithstanding, a Participant shall not be eligible to share in the
discretionary Employer Non-Elective Contribution described in this paragraph
unless and until such Participant has completed two Years of Service prior to
the close of the Plan Year to which the contribution relates.

 

(e)           Additionally, if applicable, the Employer shall make the Top Heavy
minimum contribution described in Section 4.5 below.

 

(f)            All contributions by the Employer shall be made in cash or in
such property as is acceptable to the Trustee.

 

4.2           PARTICIPANT’S SALARY REDUCTION ELECTION

 

(a)           Each Participant may elect to reduce his Compensation and in lieu
thereof receive Deferred Compensation Contributions for a Plan Year, in any
whole multiple of 1% up to 100% of his Compensation, provided that no such
Compensation reduction and deferral election shall apply to that portion of the
Participant’s Compensation that the Employer must withhold for applicable
employment taxes.  A deferral election (or modification of an earlier election)
may not be made with respect to Compensation which

 

18

--------------------------------------------------------------------------------


 

is currently available on or before the date the Participant executes such
election.  For purposes of this Section, Compensation shall be determined prior
to any reductions made pursuant to Code Sections 125, 132(f)(4), 402(e)(3) and
402(h)(1)(B) and without regard to the limitations of Code Section 401(a)(17).

 

The amount by which Compensation is reduced shall be that Participant’s Deferred
Compensation Contribution and be treated as an Elective Contribution and
allocated to that Participant’s Elective Account.

 

(b)           The balance in each Participant’s Elective Account shall be fully
vested and, except as otherwise provided herein, shall not be subject to
forfeiture.

 

(c)           Notwithstanding anything in the Plan to the contrary, amounts held
in the Participant’s Elective Account may not be distributable (including any
offset of loans in default) earlier than: (1) the Participant’s separation from
employment, Total and Permanent Disability, or death; (2) the Participant’s
attainment of age 59-1/2; (3) the termination of the Plan without the existence
at the time of Plan termination of another defined contribution plan or the
establishment of a successor defined contribution plan by the Employer or an
Affiliated Employer within the period ending 12 months after distribution of all
assets from the Plan maintained by the Employer; or (4)  the proven financial
hardship of a Participant, subject to the limitations of Section 6.10.

 

(d)           A Participant’s Deferred Compensation Contributions shall not
exceed, during any taxable year of the Participant, the limitation imposed by
Code Section 402(g), as in effect at the beginning of such taxable year.  If
such dollar limitation is exceeded, a Participant will be deemed to have
notified the Administrator of such excess amount, which excess shall be
distributed under Section 4.2(f).  The dollar limitation shall be adjusted
annually pursuant to the method provided in Code Section 415(d) in accordance
with Regulations.  Any provision herein to the contrary notwithstanding, this
limitation shall not apply to Catch-Up Contributions.

 

(e)           In the event a Participant has received a hardship distribution
pursuant to Section 6.10(b) or pursuant to Regulation 1.401(k)-1(d)(2)(iv)(B)
from any other plan maintained by the Employer, then no Deferred Compensation
Contributions shall be made on behalf of the Participant for six months
following the distribution.

 

(f)            If a Participant’s Deferred Compensation Contributions together
with any elective deferrals (as defined in Regulation Section 1.402(g)-1(b))
under another qualified cash or deferred arrangement (as described in Code
Section 401(k)), a simplified employee pension (as described in Code Section
408(k)(6)), a simple individual retirement account plan (as described in Code
Section 408(p)), a salary reduction arrangement (within the meaning of Code
Section 3121(a)(5)(D)), a deferred compensation plan under Code Section 457(b),
or a trust described in Code Section 501(c)(18) cumulatively exceed the
limitation imposed by Code Section 402(g) (as adjusted annually in accordance
with the method provided in Code Section 415(d) pursuant to the Regulations) for
such Participant’s taxable year, the Participant may, not

 

19

--------------------------------------------------------------------------------


 

later than March 1 following the close of the Participant’s taxable year, notify
the Administrator in writing of such excess and request that the Participant’s
Deferred Compensation under this Plan be reduced by an amount specified by the
Participant.  In such event, the Administrator may direct the Trustee to
distribute such excess amount (and any Income al1ocable to such excess amount)
to the Participant not later than the first April 15th following the close of
the Participant’s taxable year.  Any distribution of less than the entire amount
of Excess Deferred Compensation and Income shall be treated as a pro rata
distribution of Excess Deferred Compensation and Income Contributions.  Any
distribution on or before the last day of the Participant’s taxable year must
satisfy each of the following conditions:

 

(1)           the distribution must be made after the date on which the Plan
received the Excess Deferred Compensation;

 

(2)           the Participant shal1 designate the distribution as Excess
Deferred

Compensation; and

 

(3)           the Plan must designate the distribution as a distribution of
Excess Deferred Compensation.

 

Any distribution made pursuant to this Section 4.2(f) shall be made first from
unmatched Deferred Compensation Contributions and, thereafter, from Deferred
Compensation Contributions which are matched.  Matching contributions which
relate to such Deferred Compensation Contributions shall be forfeited and
applied as part of the Employer’s matching contribution for the year of
forfeiture and succeeding Plan Years until fully utilized.

 

(g)           Notwithstanding Section 4.2(f) above, a Participant’s Excess
Deferred Compensation shall be reduced, but not below zero, by any distribution
and/or recharacterization of Excess Contributions pursuant to Section 4.7(a) for
the Plan Year beginning with or within the taxable year of the Participant.

 

(h)           Employer Elective Contributions made pursuant to this Section may
be segregated into a separate account for each Participant in a federally
insured savings account, certificate of deposit in a bank or savings and loan
association, money market certificate, or other short-term debt security
acceptable to the Trustee until such time as the allocations pursuant to Section
4.4 have been made.

 

(i)            The Employers and the Administrator shall implement the salary
reduction elections provided for herein in accordance with the following:

 

(1)           A Participant may make an initial salary deferral election within
a reasonable time, not to exceed 30 days, after entering the Plan pursuant to
Section 3.2.  If the Participant fails to make an initial salary deferral
election within such time, then such Participant may thereafter make an election
in accordance with the rules governing modifications.  The Participant shall
make such an election by

 

20

--------------------------------------------------------------------------------


 

entering into a written salary reduction agreement with the Employer and filing
such agreement with the Administrator.  Such election shall initially be
effective beginning with the pay period following the acceptance of the salary
reduction agreement by the Administrator, shall not have retroactive effect and
shall remain in force until revoked.

 

(2)           A Participant may modify a prior election during the Plan Year and
concurrently make a new election by filing a written notice with the
Administrator within a reasonable time before the pay period for which such
modification is to be effective.  However, modifications to a salary deferral
election shall only be permitted semi-annually, during election periods
established by the Administrator prior to the first day of a Plan Year and the
first day of the seventh month of a Plan Year.  Any modification shall not have
retroactive effect and shall remain in force until revoked.

 

(3)           A Participant may elect to prospectively revoke the Participant’s
salary reduction agreement in its entirety at any time during the Plan Year by
providing the Administrator with 30 days written notice of such revocation (or
upon such shorter notice period as may be acceptable to the Administrator). 
Such revocation shall become effective as of the beginning of the first pay
period coincident with or next following the expiration of the notice period. 
Furthermore, the termination of the Participant’s employment, or the cessation
of participation for any reason, shall be deemed to revoke any salary reduction
agreement then in effect, effective immediately following the close of the pay
period within which such termination or cessation occurs.

 

4.3           TIME OF PAYMENT OF EMPLOYER CONTRIBUTIONS

 

The Employer may make its contributions to the Plan for a particular Plan Year
at such time as the Employer, in its sole discretion, determines.  If the
Employer makes a contribution for a particular Plan Year after the close of that
Plan Year, the Employer will designate to the Trustee the Plan Year for which
the Employer is making its contribution.

 

4.4           ALLOCATION OF CONTRIBUTIONS AND EARNINGS

 

(a)           The Administrator shall establish and maintain appropriate
accounts in the name of each Participant to which the Administrator shall credit
as of each Anniversary Date, or other Valuation Date, all amounts allocated to
each such Participant as set forth herein.

 

(b)           The Employers shall provide the Administrator with all information
required by the Administrator to make a proper allocation of the Employer
contributions for each Plan Year.  Within a reasonable period of time after the
date of receipt by the Administrator of such information, the Administrator
shall allocate such contributions as follows:

 

21

--------------------------------------------------------------------------------


 

(1)           To each Participant’s Elective Account in an amount equal to each
such Participant’s Deferred Compensation Contributions for the year.

 

(2)           With respect to matching contributions made pursuant to Section
4.1(b) on behalf of a Participant (i) to the Participant’s Elective Account if
the contributions are used to satisfy the “ADP” test, or (ii) to his Participant
Account if not used to satisfy the “ADP” test.

 

(3)           With respect to Employer Qualified Non-Elective Contributions made
pursuant to Section 4.1(c) on behalf of a Participant, (i) to the Participant’s
Elective Account if the contribution is used to satisfy the “ADP” test, or (ii)
to his Participant Account if not used to satisfy the “ADP” test.

 

(4)           With respect to Employer discretionary contributions made pursuant
to Section 4.1(d), to the Participant Account of each Participant who has
completed at least two Years of Service in the ratio that the Participant’s
Compensation for that Plan Year bears to the total Compensation of all
Participants eligible to share in that discretionary contribution for that Plan
Year.

 

(c)           For any Top Heavy Plan Year, Non-Key Employees shall also receive
the additional minimum allocation, if any, required under Section 4.5.

 

(d)           As of each Valuation Date, before the current valuation period
allocation of Employer contributions, any earnings or losses (other than
earnings or losses in Directed Investment Accounts) of the Trust Fund shall be
allocated in the same proportion that each Participant’s and Former
Participant’s nonsegregated accounts (other than Directed Investment Accounts)
bear to the total of all Participants’ and Former Participants’ nonsegregated
accounts as of such date.  Earnings or losses with respect to a Participant’s
Directed Account shall be allocated solely to that account in accordance with
Section 4.14.

 

Participants’ transfers from other qualified plans and after-tax voluntary
Employee contributions deposited in the general Trust Fund shall share in any
earnings and losses (net appreciation or net depreciation) of the Trust Fund in
the same manner provided above.  Each Directed Investment Account and segregated
account maintained on behalf of a Participant shall be credited or charged with
its separate earnings and losses.

 

(e)           Notwithstanding anything in this Section to the contrary, all
information necessary to properly reflect a given transaction may not be
available until after the date specified herein for processing such transaction,
in which case the transaction will be reflected when such information is
received and processed.  Subject to express limits that may be imposed under the
Code, the processing of any contribution, distribution or other transaction may
be delayed for any legitimate business reason (including, but not limited to,
failure of systems or computer programs, failure of the means of the
transmission of data, force majeure, the failure of a service provider to timely
receive values or prices, and the correction for errors or omissions or the
errors or omissions of any service

 

22

--------------------------------------------------------------------------------


 

provider).  The processing date of a transaction will be binding for all
purposes of the Plan.

 

(f)            Notwithstanding anything to the contrary, if the Plan would
otherwise fail the requirements of Code Section 410(b) because any type of
Employer contributions are not allocated to a sufficient number of Participants
for a Plan Year, then the group of Participants eligible to share in the
contribution shall be expanded to include the minimum number of additional
Participants necessary to satisfy Code Section 410(b).  The specific
Participants who shall become eligible under the terms of this paragraph shall
be those who have not separated from service prior to the last day of the Plan
Year and have completed the greatest number of Hours of Service in the Plan
Year.  Nothing in this Section shall permit the reduction of a Participant’s
accrued benefit.  Therefore any amounts that have previously been allocated to
Participants may not be reallocated to satisfy these requirements.  In such
event, the Employer shall make an additional contribution equal to the amount
such affected Participants would have received had they been included in the
allocations, even if it exceeds the amount which would be deductible under Code
Section 404.  Any adjustment to the allocations pursuant to this paragraph shall
be considered a retroactive amendment adopted by the last day of the Plan Year.

 

4.5           TOP HEAVY MINIMUM CONTRIBUTIONS

 

(a)           For any Top Heavy Plan Year, the sum of the Employer contributions
allocated to the Participant’s Combined Account of each Non-Key Employee shall
be equal to at least 3% of such Non-Key Employee’s “415 Compensation” (reduced
by contributions and forfeitures, if any, allocated to each Non-Key Employee in
any defined contribution plan included with this Plan in a Required Aggregation
Group).  However, if (1) the sum of the Employer contributions allocated to the
Participant’s Combined Account of each Key Employee for such Top Heavy Plan Year
is less than 3% of each Key Employee’s “415 Compensation” and (2) this Plan is
not required to be included in an Aggregation Group to enable a defined benefit
plan to meet the requirements of Code Section 401(a)(4) or 410, the sum of the
Employer contributions allocated to the Participant’s Combined Account of each
Non-Key Employee shall be equal to the largest percentage of 415 Compensation
allocated to the Participant’s Combined Account of any Key Employee.  In
determining whether a Non-Key Employee has received the required minimum
allocation, a Non-Key Employee’s Deferred Compensation Contributions and
matching contributions needed to satisfy the “ADP” tests pursuant to Section
4.6(a) shall not be taken into account.

 

(b)           For purposes of the minimum allocations set forth above, the
percentage allocated to the Participant’s Combined Account of any Key Employee
shall be equal to the ratio of the sum of the Employer contributions allocated
on behalf of such Key Employee divided by the “415 Compensation” for such Key
Employee.

 

(c)           The Top Heavy minimum allocations shall be allocated to the
Participant’s Combined Account of all Non-Key Employees who are employed by the
Employer on the last day of the Plan Year.

 

23

--------------------------------------------------------------------------------


 

4.6           ACTUAL DEFERRAL PERCENTAGE TESTS

 

(a)           For each Plan Year (“Testing Year”), the annual “ADP” for the
Highly Compensated Participant group for the Testing Year shall not exceed the
greater of 125% of: (1) the “ADP” of the Non-Highly Compensated Participant
group for the Plan Year immediately preceding the Testing Year in question (the
“Prior Year”), multiplied by 1.25, or (2) the lesser of (x) 200% of the ADP for
the Highly for the Non-Highly Compensated Participant group for the Prior Year
or (y) the Non-Highly Compensated Participant group ADP for the Prior Year, plus
two percentage points.  The provisions of Code Section 401(k)(3) and Regulation
Section 1.401(k)-1(b) are incorporated herein by reference.

 

(b)           For the purposes of this Plan “ADP” means, with respect to any
group for a Testing or Prior Year, as applicable, the average of the ratios,
calculated separately for each Participant in that group, whether or not
contributing, of the amount of Elective Contributions allocated to each
Participant’s Elective Account for such year to such Participant’s Compensation
for such Plan year.  The actual deferral ratio for each Participant and the
“ADP” for each group shall be calculated to the nearest one-hundredth of one
percent.  Employer Elective Contributions allocated to each Non-Highly
Compensated Participant’s Elective Account shall be reduced by Excess Deferred
Compensation to the extent such excess amounts are made under this Plan or any
other plan maintained by the Employer and by any matching contributions which
relate to such Excess Deferred Compensation.

 

(c)           For the purposes of this Section, if two or more plans which
include cash or deferred arrangements are considered one plan for the purposes
of Code Section 401(a)(4) or 410(b) (other than Code Section 410(b)(2)(A)(ii)),
the cash or deferred arrangements included in such plans shall be treated as one
arrangement.  Plans may be aggregated under this paragraph (c) only if they have
the same plan year.  Notwithstanding the above, if two or more plans which
include cash or deferred arrangements are permissively aggregated under
Regulation 1.410(b)-7(d), all plans permissively aggregated must use either the
current year testing method or the prior year testing method for the testing
year.

 

(d)           If a Highly Compensated Participant is a Participant under two or
more cash or deferred arrangements (other than a cash or deferred arrangement
which is part of an employee stock ownership plan as defined in Code Sections
4975(e)(7) or 409) of an Employer, all such cash or deferred arrangements shall
be treated as one arrangement for the purpose of determining the actual deferral
ratio with respect to such Highly Compensated Participant.  However, if the cash
or deferred arrangements have different plan years, this paragraph shall be
applied by treating all cash or deferred arrangements ending with or within the
same calendar year as a single arrangement.

 

(e)           When calculating the “ADP” for the Non-Highly Compensated
Participant group, the prior year testing method shall be used.  Any change from
the prior year

 

24

--------------------------------------------------------------------------------


 

testing method to the current year testing method shall be made pursuant to
Internal Revenue Service Notice 98-1, Section VII (or superseding guidance), the
provisions of which are incorporated herein by reference.

 

(f)            This Section and Section 4.7 may be applied separately (or will
be applied separately to the extent required by Regulations) to each plan within
the meaning of Regulation Section 1.401(k)-1(g)(11).  Furthermore, the
provisions of Code Section 401(k)(3)(F) may be used to exclude from
consideration all Non-Highly Compensated Employees who have not satisfied the
minimum age and service requirements of Code Section 410(a)(1)(A).

 

4.7           ADJUSTMENT TO SATISFY ADP TEST

 

In the event (or if it is anticipated) that the initial allocations of Elective
Contributions made pursuant to Section 4.4 with respect to any Plan Year do (or
might) not satisfy the ADP test set forth in Section 4.6(a), the Administrator
shall adjust Excess Contributions pursuant to one or more of the options set
forth below, including a combination of those options if the Employer so
determines:

 

(a)           No later than the close of the following Plan Year, the Highly
Compensated Participant having the largest dollar amount of Elective
Contributions shall have a portion of his Elective Contributions distributed
and/or at his election recharacterized as an after-tax voluntary Employee
contribution pursuant to Section 4.13 until the total amount of Excess
Contributions has been distributed, or until the amount of his Elective
Contributions equals the Elective Contributions of the Highly Compensated
Participant having the second largest dollar amount of Elective Contributions
(again disregarding Catch-Up Contributions).  This process shall continue until
the total amount of Excess Contributions has been distributed.  In determining
the amount of Excess Contributions to be distributed and/or recharacterized with
respect to an affected Highly Compensated Participant, Catch-Up Contributions
shall be disregarded and the amount of Excess Contributions shall be reduced
pursuant to Section 4.2(f) by any Excess Deferred Compensation previously
distributed to such Participant for the taxable year ending with or within such
Plan Year and any forfeited matching contributions which relate to such Excess
Deferred Compensation.

 

(1)           With respect to the distribution of Excess Contributions pursuant
to (a) above, such distribution:  (i) may be postponed but not later than the
close of the Plan Year following the Plan Year to which they are allocable; (ii)
shall be made first from unmatched Deferred Compensation and, thereafter,
proportionately from Deferred Compensation which is matched and matching
contributions which relate to such Deferred Compensation, if used in the “ADP”
tests pursuant to Section 4.6; (iii) shall be adjusted for Income; and (iv)
shall be designated by the Employer as a distribution of Excess Contributions
(and Income).

 

25

--------------------------------------------------------------------------------


 

(2)           With respect to the recharacterization of Excess Contributions
pursuant to (a) above, such recharacterized amounts:  (i) shall be deemed to
have occurred on the date on which the last of those Highly Compensated
Participants with Excess Contributions to be recharacterized is notified of the
recharacterization and the tax consequences of such re-characterization; (ii)
shall not exceed the amount of Deferred Compensation Contributions on behalf of
the Participant for the Plan Year; (iii) shall be treated as after-tax voluntary
Employee contributions for purposes of Code Section 401(a)(4) and Regulation
Section 1.401(k)-1(b); (iv) are not permitted if the amount recharacterized plus
after-tax voluntary Employee contributions actually made by such Highly
Compensated Participant, exceed the maximum amount of after-tax voluntary
Employee contributions (determined prior to application of Section 4.8(a)) that
such Highly Compensated Participant is permitted to make under the Plan in the
absence of recharacterization; and (v) shall be adjusted for Income.

 

(3)           Any distribution and/or recharacterization of less than the entire
amount of Excess Contributions shall be treated as a pro rata distribution
and/or recharacterization of Excess Contributions and Income.

 

(4)           Matching contributions that relate to Excess Contributions shall
be forfeited unless the related matching contribution is distributed as an
Excess Contribution pursuant to (1) above or as an Excess Aggregate Contribution
pursuant to Section 4.9.  All such forfeitures shall be used to satisfy and
applied as part of the Employer’s matching contribution for the year of
forfeiture and future Plan Years until fully utilized.

 

(b)           In lieu of correction under subsection (a) above, or in
combination with any corrective action under subsection (a) above, within 12
months after the end of the Plan Year, the Employer may make a special Qualified
Non-Elective Contribution in accordance with one of the following provisions
which contribution shall be allocated to the Participant’s Elective Account of
each Non-Highly Compensated Participant eligible to share in the allocation in
accordance with such provision.  The Employer shall provide the Administrator
with written notification of the amount of the contribution being made and for
which provision it is being made pursuant to:

 

(1)           A special Qualified Non-Elective Contribution may be made on
behalf of each Non-Highly Compensated Participant in an amount sufficient to
satisfy (or to prevent an anticipated failure of) one of the tests set forth in
Section 4.6(a).  Such contribution shall be allocated in the same proportion
that each Non-Highly Compensated Participant’s Compensation for the year (or
prior year if the prior year testing method is being used) bears to the total
Compensation of all Non-Highly Compensated Participants for such year.

 

(2)           A special Qualified Non-Elective Contribution may be made on
behalf of each Non-Highly Compensated Participant who has elected to make salary
reduction contributions under Section 4.2 for the year in an amount

 

26

--------------------------------------------------------------------------------


 

sufficient to satisfy (or to prevent an anticipated failure of) one of the tests
set forth in Section 4.6(a).  Such contribution shall be allocated in the same
proportion that each such Non-Highly Compensated Participant’s Deferred
Compensation Contributions for the year bears to the total Deferred Compensation
Contributions of all such Non-Highly Compensated Participants for such year.

 

(3)           A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in Section
4.6(a).  Such contribution shall be allocated in equal amounts (per capita).

 

(4)           A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in Section
4.6(a).  Such contribution shall be allocated to the Non-Highly Compensated
Participant having the lowest Compensation, until one of the tests set forth in
Section 4.6(a) is satisfied (or is anticipated to be satisfied), or until such
Non-Highly Compensated Participant has received the maximum “annual addition”
pursuant to Section 4.10.  This process shall continue until one of the tests
set forth in Section 4.6(a) is satisfied (or is anticipated to be satisfied).

 

Notwithstanding the above, at SkyWest’s discretion, Non-Highly Compensated
Participants who are not employed by the Employer at the end of the Plan Year
(or at the end of the prior Plan Year if the prior year testing method is being
used) shall not be eligible to receive a special Qualified Non-Elective
Contribution and shall be disregarded.

 

Notwithstanding the above, if the testing method changes from the current year
testing method to the prior year testing method, then to prevent the double
counting of Qualified Non-Elective Contributions for the first testing year for
which the change is effective, any contribution on behalf of Non-Highly
Compensated Participants used to satisfy the “ADP” or “ACP” test under the
current year testing method for the prior year testing year shall be
disregarded.

 

(c)           If during a Plan Year, it is projected that the aggregate amount
of Elective Contributions to be allocated to all Highly Compensated Participants
under this Plan would cause the Plan to fail the tests set forth in Section
4.6(a), then the Administrator may automatically reduce the Deferred
Compensation Contributions of Highly Compensated Participants, beginning with
the Highly Compensated Participant who has the highest deferral ratio until it
is anticipated the Plan will pass the tests or until the actual deferral ratio
equals the actual deferral ratio of the Highly Compensated Participant having
the next highest actual deferral ratio.  This process may continue until it is
anticipated that the Plan will satisfy one of the tests set forth in Section
4.6(a).  Alternatively, the Employer may specify a maximum percentage of
Compensation that may be deferred.

 

27

--------------------------------------------------------------------------------


 

4.8           ACP TESTS

 

(a)           For each Plan Year (“Testing Year”), the “ACP” for the Highly
Compensated Participant group for that Testing Year shall not exceed the greater
of:  (1) 125% of the ACP for the Non-Highly Compensated Participant group for
the Plan Year immediately preceding the Testing Year in question (the “Prior
Year”); or (2) the lesser of (x) 200% of the ACP for the Non-Highly Compensated
Participant group for the Prior Year or (y) the ACP for the Non-Highly
Compensated Participant group for the Prior Year plus two percentage points. 
The provisions of Code Section 401(m) and Regulation Sections 1.401(m)-1(b) and
1.401(m)-2 are incorporated herein by reference.

 

(b)           “ACP” for a Testing Year or Prior Year, as applicable, with
respect to any Participant group, means the average of the ratios (calculated
separately for each Participant in each group and rounded to the nearest
one-hundredth of one percent) of:  (1) the sum of Employer matching
contributions made pursuant to Section 4.1(b) (to the extent such matching
contributions are not used to satisfy the “ADP” tests), after-tax voluntary
Employee contributions made pursuant to Section 4.13 and Excess Contributions
recharacterized as after-tax voluntary Employee contributions pursuant to
Section 4.7(a) on behalf of each such Participant for such year; to (2) the
Participant’s Compensation for such year.

 

(c)           For purposes of determining “ACP,” only Employer matching
contributions contributed to the Plan prior to the end of the succeeding Plan
Year shall be considered.  In addition, the Administrator may elect to take into
account Employer matching contributions pursuant to Section 4.1(b) (to the
extent such matching contributions are not used to satisfy the “ADP” tests) and
after-tax voluntary Employee contributions pursuant to Section 4.13, elective
deferrals (as defined in Regulation Section 1.402(g)-1(b)) and qualified
non-elective contributions (as defined in Code Section 401(m)(4)(C)) contributed
to any plan maintained by the Employer.  Such elective deferrals and qualified
non-elective contributions shall be treated as Employer matching contributions
subject to Regulation Section 1.401(m)-1(b)(5) which is incorporated herein by
reference.  However, the Plan Year must be the same as the plan year of the plan
to which the elective deferrals and the qualified non-elective contributions are
made.

 

(d)           If two or more plans of the Employer to which matching
contributions, Employee contributions, or both, are made are treated as one plan
for purposes of Code Sections 401(a)(4) or 410(b) (other than the average
benefits test under Code Section 410(b)(2)(A)(ii)), such plans shall be treated
as one plan.  In addition, two or more plans of the Employer to which matching
contributions, Employee contributions, or both, are made may be considered as a
single plan for purposes of determining whether or not such plans satisfy Code
Sections 401(a)(4), 410(b) and 401(m).  Any adjustment to the Non-Highly
Compensated Participant actual contribution ratio for the prior year shall be
made in accordance with Internal Revenue Service Notice 98-1 and any superseding
guidance.  Plans may be aggregated under this paragraph (d) only if they have
the same plan year.

 

28

--------------------------------------------------------------------------------


 

Notwithstanding the above, if two or more plans which include cash or deferred
arrangements are permissively aggregated under Regulation 1.410(b)-7(d), all
plans permissively aggregated must use either the current year testing method or
the prior year testing method for the testing year.

 

(e)           If a Highly Compensated Participant is a Participant under two or
more plans (other than an employee stock ownership plan as defined in Code
Section 4975(e)(7) or 409) which are maintained by the Employer or an Affiliated
Employer to which matching contributions, Employee contributions, or both, are
made, all such contributions on behalf of such Highly Compensated Participant
shall be aggregated for purposes of determining such Highly Compensated
Participant’s actual contribution ratio.  However, if the plans have different
plan years, this paragraph shall be applied by treating all plans ending with or
within the same calendar year as a single plan.

 

(f)            For purposes of Sections 4.8(a) and 4.9, a Highly Compensated
Participant and Non-Highly Compensated Participant shall include any Employee
eligible to have Employer matching contributions (whether or not a deferral
election was made or suspended) or after-tax voluntary Employee contributions
(whether or not after-tax voluntary Employee contributions are made) allocated
to the Participant’s account for the Plan Year.

 

(g)           When calculating the “ACP” for the Non-Highly Compensated
Participant group, the prior year testing method shall be used.  Any change from
the prior year testing method to the current year testing method shall be made
pursuant to Internal Revenue Service Notice 98-1, Section VII (or superseding
guidance), the provisions of which are incorporated herein by reference.

 

(h)           Notwithstanding anything in this Section to the contrary, the
provisions of this Section and Section 4.9 may be applied separately (or will be
applied separately to the extent required by Regulations) to each plan within
the meaning of Regulation Section 1.401(k)-1(g)(11).  Furthermore, the Plan may
exclude from consideration all Non-Highly Compensated Employees who have not
satisfied the minimum age and service requirements of Code Section 410(a)(1)(A).

 

4.9           ADJUSTMENT TO SATISFY ACP TESTS

 

In the event (or if it is anticipated) that the ACP tests in Section 4.8(a) will
not be met in any Plan Year, the Administrator shall adjust Excess Aggregate
Contributions pursuant to one or more of the options set forth below, including
a combination of those options if the Employer so determines:

 

(a)           Not later than the close of the following Plan Year the
Administrator shall direct the Trustee to distribute to the Highly Compensated
Participant having the largest dollar amount of contributions determined
pursuant to Section 4.8(b)(1), a portion of such contributions (and Income
allocable to such contributions) until the total amount of Excess Aggregate
Contributions has been distributed, or until the Participant’s remaining

 

29

--------------------------------------------------------------------------------


 

contributions subject to the ACP test equals the amount of such contributions
determined pursuant to Section 4.8(b)(1) of the Highly Compensated Participant
having the second largest dollar amount of contributions.  This process shall
continue until the total amount of Excess Aggregate Contributions has been
distributed.  The distribution of Excess Aggregate Contributions shall be made
in the following order:  (1) After-tax voluntary Employee contributions
including Excess Contributions recharacterized as after-tax voluntary Employee
contributions pursuant to Section 4.7(a)(2); and (2) Employer matching
contributions.

 

(b)           Any distribution of less than the entire amount of Excess
Aggregate Contributions (and Income) shall be treated as a pro rata distribution
of Excess Aggregate Contributions and Income.  Distribution of Excess Aggregate
Contributions shall be designated by the Employer as a distribution of Excess
Aggregate Contributions (and Income).

 

(c)           Excess Aggregate Contributions attributable to amounts other than
after-tax voluntary Employee contributions shall be treated as Employer
contributions for purposes of Code Sections 404 and 415 even if distributed from
the Plan.

 

(d)           The determination of the amount of Excess Aggregate Contributions
with respect to any Plan Year shall be made after first determining the Excess
Contributions, if any, to be treated as after-tax voluntary Employee
contributions due to recharacterization for the plan year of any other qualified
cash or deferred arrangement (as defined in Code Section 401(k)) maintained by
the Employer that ends with or within the Plan Year or which are treated as
after-tax voluntary Employee contributions due to recharacterization pursuant to
Section 4.7(a).

 

(e)           If during a Plan Year the projected aggregate amount of Employer
matching contributions, after-tax voluntary Employee contributions and Excess
Contributions recharacterized as after-tax voluntary Employee contributions to
be allocated to all Highly Compensated Participants under this Plan would, by
virtue of the tests set forth in Section 4.8(a), cause the Plan to fail such
tests, then the Administrator may automatically reduce proportionately or in the
order provided in Section 4.9(a) each affected Highly Compensated Participant’s
projected share of such contributions by an amount necessary to satisfy one of
the tests set forth in Section 4.8(a).

 

(f)            Notwithstanding subsection (a) above or in combination with
corrective action under subsection (a) above, within 12 months after the end of
the Plan Year, the Employer may make a special Qualified Non-Elective
Contribution in accordance with one of the following provisions, as the Employer
determines.  The Employer shall provide the Administrator with written
notification of the amount of the contribution being made and for which
provision it is being made pursuant to:

 

(1)           A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in Section
4.8.

 

30

--------------------------------------------------------------------------------


 

Such contribution shall be allocated in the same proportion that each Non-Highly
Compensated Participant’s Compensation for the year (or prior year if the prior
year testing method is being used) bears to the total Compensation of all
Non-Highly Compensated Participants for such year.

 

(2)           A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in Section
4.8. Such contribution shall be allocated to that each Non-Highly Compensated
Participant electing salary reductions pursuant to Section 4.2 in the same
proportion that each such Participant’s Deferred Compensation Contributions for
the year (or at the end of the prior Plan Year if the prior year testing method
is being used) bears to the total Deferred Compensation Contributions of all
such Participants for such year.

 

(3)           A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in Section
4.8. Such contribution shall be allocated in equal amounts (per capita).

 

(4)           A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in Section
4.8.  Such contribution shall be allocated to the Non-Highly Compensated
Participant having the lowest Compensation, until one of the tests set forth in
Section 4.8 is satisfied (or is anticipated to be satisfied), or until such
Participant has received the maximum “annual addition” pursuant to Section
4.10.  This process shall continue until one of the tests set forth in Section
4.8 is satisfied (or is anticipated to be satisfied).

 

Notwithstanding the above, at the Employer’s discretion, Non-Highly Compensated
Participants who are not employed at the end of the Plan Year shall not be
eligible to receive a special Qualified Non-Elective Contribution.

 

If the testing method changes from the current year testing method to the prior
year testing method, then to prevent the double counting of Qualified
Non-Elective Contributions for the first testing year for which the change is
effective, any special Qualified Non-Elective Contribution on behalf of
Non-Highly Compensated Participants used to satisfy the “ADP” or “ACP” test
under the current year testing method for the prior year shall be disregarded.

 

4.10         MAXIMUM ANNUAL ADDITIONS

 

(a)           Notwithstanding the foregoing, but subject to Code Section 414(v),
the maximum “annual additions” credited to a Participant’s accounts for any
“limitation year” shall equal the lesser of:  (1) $40,000, as adjusted for
increases in the cost of living under

 

31

--------------------------------------------------------------------------------


 

Code Section 415(d), or (2) 100% of the Participant’s “415 Compensation” for
such “limitation year.” If the contribution that would otherwise be contributed
or allocated to the Participant’s accounts would cause the “annual additions”
for the “limitation year” to exceed such maximum, the amount contributed or
allocated will be reduced so that the limit is met and any amount in excess of
the maximum “annual additions,” which would have been allocated to such
Participant may be allocated to other Participants.  For any short “limitation
year,” the dollar limitation in (1) above shall be reduced by a fraction, the
numerator of which is the number of full months in the short “limitation year”
and the denominator of which is 12.

 

(b)           The term “annual additions” means the sum credited to a
Participant’s accounts for any “limitation year” of (1) Employer contributions
(other than Catch-Up Contributions), (2) Employee contributions, (3)
forfeitures, (4) amounts allocated after March 31, 1984 to an individual medical
account, as defined in Code Section 415(1)(2) which is part of a pension or
annuity plan maintained by the Employer and (5) amounts derived from
contributions paid or accrued which are attributable to post-retirement medical
benefits allocated to the separate account of a key employee (as defined in Code
Section 419A(d)(3)) under a welfare benefit plan (as defined in Code Section
419(e)) maintained by the Employer.

 

(c)           For purposes of applying the limitations of Code Section 415, the
transfer of funds from one qualified plan to another is not an “annual
addition.” In addition, the following are not Employee contributions for the
purposes of Section 4.10(b)(2): (1) rollover contributions (as defined in Code
Sections 402(e)(6), 403(a)(4), 403(b)(8) and 408(d)(3)); (2) repayments of loans
made to a Participant from the Plan; (3) repayments of distributions received by
an Employee pursuant to Code Section 411(a)(7)(B) (cash-outs); (4) repayments of
distributions received by an Employee pursuant to Code Section 411(a)(3)(D)
(mandatory contributions); and (5) Employee contributions to a simplified
employee pension excludable from gross income under Code Section 408(k)(6).

 

(d)           The “limitation year” shall be the Plan Year.

 

(e)           For the purpose of this Section, all qualified defined
contribution plans (whether terminated or not) ever maintained by the Employer
shall be treated as one defined contribution plan.  If the Employer is a member
of a controlled group of corporations, trades or businesses under common control
(as defined by Code Section 1563(a) or Code Section 414(b) and (c) as modified
by Code Section 415(h)), is a member of an affiliated service group (as defined
by Code Section 414(m)), or is a member of a group of entities required to be
aggregated pursuant to Regulations under Code Section 414(o), all Employees of
such Employers shall be considered to be employed by a single Employer.

 

(f)            If a Participant participates in more than one defined
contribution plan maintained by the Employer which have different anniversary
dates, the maximum “annual additions” under this Plan shall equal the maximum
“annual additions” for the

 

32

--------------------------------------------------------------------------------


 

“limitation year” minus any “annual additions” previously credited to such
Participant’s accounts during the “limitation year.”

 

(g)           If a Participant participates in both a defined contribution plan
subject to Code Section 412 and a defined contribution plan not subject to Code
Section 412 maintained by the Employer which have the same anniversary date,
“annual additions” will be credited to the Participant’s accounts under the
defined contribution plan subject to Code Section 412 prior to crediting “annual
additions” to the Participant’s accounts under the defined contribution plan not
subject to Code Section 412.  If a Participant participates in more than one
defined contribution plan not subject to Code Section 412 maintained by the
Employer which have the same Anniversary Date, the maximum “annual additions”
under this Plan shall equal the product of (A) the maximum “annual additions”
for the “limitation year” minus any “annual additions” previously credited under
subparagraphs (1) or (2) above, multiplied by (B) a fraction (i) the numerator
of which is the “annual additions” which would be credited to such Participant’s
accounts under this Plan without regard to the limitations of Code Section 415
and (ii) the denominator of which is such “annual additions” for all plans
described in this subparagraph.

 

(h)           Notwithstanding anything contained in this Section to the
contrary, the limitations, adjustments and other requirements prescribed in this
Section shall at all times comply with the provisions of Code Section 415 and
the Regulations thereunder.

 

4.11         ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS

 

(a)           If, as a result of a reasonable error in estimating a
Participant’s Compensation, a reasonable error in determining the amount of
elective deferrals (within the meaning of Code Section 402(g)(3)) that may be
made with respect to any Participant under the limits of Section 4.10 or other
facts and circumstances to which Regulation Section 1.415-6(b)(6) shall be
applicable, the “annual additions” under this Plan would cause the maximum
“annual additions” to be exceeded for any Participant, the “excess amount” will
be disposed of in one of the following manners, as uniformly determined by the
Administrator for all Participants similarly situated.

 

(1)           Any after-tax voluntary Employee contributions (plus attributable
gains), to the extent they would reduce the “excess amount,” will be distributed
to the Participant;

 

(2)           If, after the application of subparagraph (1) above, an “excess
amount” still exists, any unmatched Deferred Compensation Contributions and,
thereafter, proportionately from Deferred Compensation Contributions which are
matched and matching contributions which relate to such Deferred Compensation
Contributions, will be reduced to the extent they would reduce the “excess
amount.” The Deferred Compensation Contributions (and any gains attributable to
such Deferred Compensation Contributions) will be distributed to the Participant
and the Employer matching contributions (and any gains attributable to such

 

33

--------------------------------------------------------------------------------


 

matching contributions) will be forfeited and applied to reduce the Employer
matching contribution in the next “limitation year” and each succeeding
“limitation year” until fully utilized.

 

(3)           If, after the application of subparagraphs (1) and (2) above, an
“excess amount” still exists, and the Participant is covered by the Plan at the
end of the “limitation year,” the “excess amount” will be used to reduce the
Employer contribution for such Participant in the next “limitation year,” and
each succeeding “limitation year” if necessary;

 

(4)           If, after the application of subparagraphs (1), (2) and (3) above,
an “excess amount” still exists, and the Participant is not covered by the Plan
at the end of the “limitation year,” the “excess amount” will be held
unallocated in a “Section 415 suspense account.” The “Section 415 suspense
account” will be applied to reduce future Employer contributions for all
remaining Participants in the next “limitation year,” and each succeeding
“limitation year” if necessary;

 

(5)           If a “Section 415 suspense account” is in existence at any time
during the “limitation year” pursuant to this Section, it will not participate
in the allocation of investment gains and losses of the Trust Fund.  If a
“Section 415 suspense account” is in existence at any time during a particular
“limitation year,” all amounts in the “Section 415 suspense account” must be
allocated and reallocated to Participants’ accounts before any Employer
contributions or any Employee contributions may be made to the Plan for that
“limitation year.” Except as provided in (l) and (2) above, “excess amounts” may
not be distributed to Participants or Former Participants.

 

(b)           For purposes of this Section 4.11, “excess amount” for any
Participant for a “limitation year” shall mean the excess, if any, of (1) the
“annual additions” which would be credited to the Participant’s account under
the terms of the Plan without regard to the limitations of Code Section 415 over
(2) the maximum “annual additions” determined pursuant to Section 4.10.

 

(c)           For purposes of this Section, “Section 415 suspense account” shall
mean an unallocated account equal to the sum of “excess amounts” for all
Participants in the Plan during the “limitation year.”

 

4.12         ROLLOVERS AND PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS

 

(a)           With the consent of the Administrator, amounts may be transferred
(within the meaning of Code Section 414(1)) to this Plan from another retirement
plan meeting the requirements of Code Section 401(a) by Participants, provided
the trust from which such funds are transferred permits the transfer to be made
and the transfer will not jeopardize the tax exempt status of the Plan or Trust
or create adverse tax consequences for the Employer.  The amounts transferred
shall be accounted for in a separate

 

34

--------------------------------------------------------------------------------


 

Participant’s Transfer/Rollover Account.  Except as permitted by Regulations
(including Regulation Section 1.411(d)-4), amounts attributable to elective
contributions (as defined in Regulation 1.401(k)-1(g)(3)), including amounts
treated as elective contributions, which are transferred from another qualified
plan in a plan-to-plan transfer (other than a direct rollover) shall be subject
to the distribution limitations provided for in Regulation Section
1.401(k)-1(d).

 

(b)           With the consent of the Administrator, the Plan may accept a
“rollover” from another qualified plan by Participants, provided the “rollover”
will not jeopardize the tax exempt status of the Plan or create adverse tax
consequences for the Employer.  Prior to accepting any “rollovers” to which this
Section applies, the Administrator may require the Employee to establish (by
providing opinion of counselor otherwise) that the amounts to be rolled over to
this Plan meet the requirements of this Section.  The amounts rolled over shall
be set up in a separate Participant’s Transfer/Rollover Account.

 

For purposes of this Section, the term “qualified plan” shall mean any tax
qualified plan under Code Section 401(a), or, any other plans from which
distributions are eligible to be rolled over into this Plan pursuant to the
Code.  The term “rollover” means: (1) amounts transferred to this Plan directly
from another qualified plan; (2) distributions received by an Employee from
other “qualified plans” which are eligible for tax-free rollover to a “qualified
plan” and which are transferred by the Employee to this Plan within 60 days
following receipt thereof; (3) amounts transferred to this Plan from a conduit
individual retirement account provided that the conduit individual retirement
account has no assets other than assets which (A) were previously distributed to
the Employee by another “qualified plan,” (B) were eligible for tax-free
rollover to a “qualified plan” and (C) were deposited in such conduit individual
retirement account within 60 days of receipt thereof; (4) amounts distributed to
the Employee from a conduit individual retirement account meeting the
requirements of clause (3) above, and transferred by the Employee to this Plan
within 60 days of receipt thereof from such conduit individual retirement
account; and (5) any other amounts which are eligible to be rolled over to this
Plan pursuant to the Code.

 

(c)           Amounts in a Participant’s Transfer/Rollover Account shall be held
by the Trustee pursuant to the provisions of this Plan and may not be withdrawn
by, or distributed to the Participant, in whole or in part, except as provided
in paragraph (d) of this Section.  The Trustee shall have no duty or
responsibility to inquire as to the propriety of the amount, value or type of
assets transferred, nor to conduct any due diligence with respect to such
assets; provided, however, that such assets are otherwise eligible to be held by
the Trustee under the terms of this Plan.

 

(d)           The Administrator, at the election of the Participant, shall
direct the Trustee to distribute all or a portion of the amount credited to the
Participant’s Transfer/Rollover Account.  Any distributions of amounts held in a
Participant’s Transfer/Rollover Account shall be made in a manner which is
consistent with, and satisfies the provisions of Article VI, including, but not
limited to, all notice and consent requirements of Code Sections 417 and
411(a)(11) and the Regulations thereunder.

 

35

--------------------------------------------------------------------------------


 

Furthermore, such amounts shall not be considered as part of a Participant’s
benefit in determining whether an involuntary cash-out of benefits may be made
without Participant consent.

 

(e)           The Administrator may direct that Employee transfers and rollovers
made after a Valuation Date be segregated into a separate account for each
Participant until such time as the allocations pursuant to this Plan have been
made, at which time they may remain segregated or be invested as part of the
general Trust Fund or be directed by the Participant pursuant to Section 4.14.

 

4.13         VOLUNTARY CONTRIBUTIONS

 

(a)           Each Participant may, in accordance with nondiscriminatory
procedures established by the Administrator, elect to make after-tax voluntary
Employee contributions to the Plan.  Such contributions must generally be paid
to the Trustee within a reasonable period of time after being received by the
Employer.

 

(b)           A Participant may elect at any time to withdraw in a lump sum all
or a portion of the balance from such Participant’s Voluntary Contribution
Account in a manner which is consistent with and satisfies Section 6.2 below
applied as if the Participant had separated from employment.  If the
Administrator maintains sub-accounts with respect to after-tax voluntary
Employee contributions (and earnings thereon) which were made on or before a
specified date, a Participant shall be permitted to designate which sub-account
shall be the source for withdrawal.

 

In the event such a withdrawal is made, or in the event a Participant has
received a hardship distribution from the Participant’s Elective Account
pursuant to Article VI or pursuant to Regulation 1.401(k)-1(d)(2)(iii)(B) from
any other plan maintained by the Employer, then the Participant shall be barred
from making any after-tax voluntary Employee contributions for a period of six
months after receipt of the withdrawal or distribution.

 

4.14         DIRECTED INVESTMENT ACCOUNT

 

(a)           Participants may, subject to a procedure established by the
Administrator (the Participant Direction Procedures) and applied in a uniform
nondiscriminatory manner, direct the Trustee, in writing (or in such other form
which is acceptable to the Trustee), to invest all of their accounts in specific
assets, specific funds or other investments permitted under the Plan and the
Participant Direction Procedures.  That portion of the interest of any
Participant so directing will thereupon be considered a Participant’s Directed
Account.

 

(b)           As of each Valuation Date, all Participant Directed Accounts shall
be charged or credited with the net earnings, gains, losses and expenses as well
as any appreciation or depreciation in the market value using publicly listed
fair market values when available or appropriate as follows:

 

36

--------------------------------------------------------------------------------


 

(1)           to the extent that the assets in a Participant’s Directed Account
are accounted for as pooled assets or investments, the al1ocation of earnings,
gains and losses of each Participant’s Directed Account shall be based upon the
total amount of funds so invested in a manner proportionate to the Participant’s
share of such pooled investment; and

 

(2)           to the extent that the assets in the Participant’s Directed
Account are accounted for as segregated assets; the allocation of earnings,
gains and losses from such assets shall be made on a separate and distinct
basis.

 

(c)           Investment directions will be processed as soon as
administratively practicable after proper investment directions are received
from the Participant.  No guarantee is made by the Plan, Employer, Administrator
or Trustee that investment directions will be processed on a daily basis, and no
guarantee is made in any respect regarding the processing time of an investment
direction.  Notwithstanding any other provision of the Plan, the Employer,
Administrator or Trustee reserves the right to not value an investment option on
any given Valuation Date for any reason deemed appropriate by the Employer,
Administrator or Trustee.  Furthermore, the processing of any investment
transaction may be delayed for any legitimate business reason (including, but
not limited to, failure of systems or computer programs, failure of the means of
the transmission of data, force majeure, the failure of a service provider to
timely receive values or prices, and correction for errors or omissions or the
errors or omissions of any service provider).  The processing date of a
transaction will be binding for all purposes of the Plan and considered the
applicable Valuation Date for an investment transaction.

 

(d)           The Participant Direction Procedures shall provide an explanation
of the circumstances under which Participants and their Beneficiaries may give
investment instructions, including, but need not be limited to, the following:

 

(1)           the conveyance of instructions by the Participants and their
Beneficiaries to invest Participant Directed Accounts in Directed investment
Options;

 

(2)           the name, address and phone number of the Fiduciary (and, if
applicable, the person or persons designated by the Fiduciary to act on its
behalf) responsible for providing information to the Participant or a
Beneficiary upon request relating to the Directed Investment Options;

 

(3)           applicable restrictions on transfers to and from any Designated
Investment Alternative;

 

(4)           any restrictions on the exercise of voting, tender and similar
rights related to a Directed Investment Option by the Participants or their
Beneficiaries;

 

37

--------------------------------------------------------------------------------


 

(5)           a description of any transaction fees and expenses which affect
the balances in Participant Directed Accounts in connection with the purchase or
sale of Directed Investment Options; and

 

(6)           general procedures for the dissemination of investment and other
information relating to the Designated Investment Alternatives as deemed
necessary or appropriate, including but not limited to a description of:  (i)
the investment vehicles available under the Plan, including specific information
regarding any Designated Investment Alternative; (ii) any designated Investment
Managers; and (iii) a description of the additional information which may be
obtained upon request from the Fiduciary designated to provide such information.

 

(e)           With respect to assets in a Participant’s Directed Investment
Account, the Participant or Beneficiary shall direct the Trustee with regard to
any voting, tender and similar rights associated with the ownership of such
assets, (hereinafter referred to as the “Stock Rights”) as follows:

 

(1)           each Participant or Beneficiary shall direct the Trustee to vote
or otherwise exercise such Stock Rights in accordance with the provisions,
conditions and terms of any such Stock Rights;

 

(2)           such directions shall be provided to the Trustee by the
Participant or Beneficiary in accordance with the procedure as established by
the Administrator and the Trustee shall vote or otherwise exercise such Stock
Rights with respect to which it has received directions to do so under this
Section; and

 

(3)           to the extent to which a Participant or Beneficiary does not
instruct the Trustee to vote or otherwise exercise such Stock Rights, such
Participants or Beneficiaries shall be deemed to have directed the Trustee that
such Stock Rights remain nonvoted and unexercised.

 

(f)            Any information regarding investments available under the Plan,
to the extent not required to be described in the Participant Direction
Procedures, may be provided to the Participant in one or more written documents
(or in any other form including, but not limited to, electronic media) which are
separate from the Participant Direction Procedures and are not thereby
incorporated by reference into this Plan.

 

(g)           The Administrator may, in its discretion, include in or exclude by
amendment or other action from the Participant Direction Procedures such
instructions, guidelines or policies as it deems necessary or appropriate to
ensure proper administration of the Plan, and may interpret the same
accordingly.

 

(h)           The Plan is intended to constitute a plan described in Section
404(c) of the Act and the regulations thereunder.  As a result the Trustees and
other Plan fiduciaries will have no liability for any losses that are the result
of investment directions given by Participants, Beneficiaries or alternate
payees under qualified domestic relations orders.

 

38

--------------------------------------------------------------------------------


 

4.15         QUALIFIED VOLUNTARY EMPLOYEE CONTRIBUTIONS

 

(a)           Any voluntary Employee contribution to the Plan attributable to
taxable years ending before January 1, 1987, shall be treated as a “Qualified
Voluntary Employee Contribution” within the meaning of Code Section 219(e)(2) as
it existed prior to the enactment of the Tax Reform Act of 1986, and held in a
separate Qualified Voluntary Employee Contribution Account.

 

(b)           A Participant may elect at any time to make withdrawals from such
Participant’s Qualified Voluntary Employee Contribution Account in the same
manner as if the Participant had separated from employment.  Any distribution
shall be made in a manner which is consistent with and satisfies the provisions
of Section 6.2.

 

4.16         QUALIFIED MILITARY SERVICE

 

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service will be provided in accordance with Code Section 414(u).

 

ARTICLE V

VALUATIONS

 

5.1           VALUATION OF THE TRUST FUND

 

The Administrator shall direct the Trustee, as of each Valuation Date, to
determine the net worth of the assets comprising the Trust Fund as it exists on
the Valuation Date.  In determining such net worth, the Trustee shall value the
assets comprising the Trust Fund at their fair market value (or their
contractual value in the case of a Contract or Policy) as of the Valuation Date
and shall deduct all expenses for which the Trustee has not yet obtained
reimbursement from the Employer or the Trust Fund.  The Trustee may update the
value of any shares held in the Participant Directed Account by reference to the
number of shares held by that Participant, priced at the market value as of the
Valuation Date.

 

5.2           METHOD OF VALUATION

 

In determining the fair market value of securities held in the Trust Fund which
are listed on a registered stock exchange, the Administrator shall direct the
Trustee to value the same at the prices they were last traded on such exchange
preceding the close of business on the Valuation Date.  If such securities were
not traded on the Valuation Date, or if the exchange on which they are traded
was not open for business on the Valuation Date, then the securities shall be
valued at the prices at which they were last traded prior to the Valuation
Date.  Any unlisted security held in the Trust Fund shall be valued at its bid
price next preceding the close of business on the Valuation Date, which bid
price shall be obtained from a registered broker or an investment banker.  In
determining the fair market value of assets other than securities for which
trading or bid prices can be

 

39

--------------------------------------------------------------------------------


 

obtained, the Trustee may appraise such assets itself, or in its discretion,
employ one or more appraisers for that purpose and rely on the values
established by such appraiser or appraisers.

 

ARTICLE VI

VESTED BENEFITS AND DISTRIBUTIONS

 

6.1           VESTED BENEFITS

 

Except as otherwise expressly provided in this Plan document, each Participant
shall have a non-forfeitable right to his entire Combined Account balance and
all of his other accrued benefits under the Plan, as adjusted from time to time
to reflect investment gains and losses, without regard to Years of Service.

 

6.2           DISTRIBUTION OF BENEFITS UPON SEPARATION FROM EMPLOYMENT PRIOR TO
DEATH.

 

(a)           Upon a Participant’s separation from employment with his Employer
for any reason other than death, the Participant’s entire Vested Benefit shall
become distributable to him in accordance with the provisions of this Section
6.2 and, if applicable, Section 6.5 below.  The Trustee shall distribute a
Participant’s Vested Benefit to the Participant in accordance with such
directions as the Administrator shall give.

 

(b)           Subject to Section 6.2(c) and Section 6.5 below, distribution of a
Participant’s entire Vested Benefit to the Participant shall be made in the form
of a lump sum distribution.  That lump sum shall be paid in cash, or to the
extent the Participant so elects, in a combination of any shares of Employer
stock held in his accounts plus cash for the balance.  Notwithstanding the
foregoing, to the extent that a Participant’s account secures the repayment of
any Plan loan, following separation from employment with the Employers, the Plan
may distribute the promissory note evidencing the loan in kind as part of the
Participant’s lump sum distribution.

 

(c)           Notwithstanding Section 6.2(b) above, if a former Participant’s
Vested Benefit (calculated without regard to that portion of his
Transfer/Rollover Account that is attributable to rollover contributions within
the meaning of Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and
457(e)(16) and the earnings allocable thereto) exceeds $5,000, the Participant
is entitled to elect to receive distribution in the form of either (i) a lump
sum payment of his entire account balance, or (ii) monthly, quarterly,
semi-annual or annual cash payments over a designated period certain subject to
the following rules:

 

(1)           The Participant must designate in writing on such forms as the
Administrator provides for this purpose, the payout period over which any
installment distribution is to be made.  Once the installment method and payout
period is elected, the Participant may not modify that election other than to
cancel the election and receive an immediate lump sum distribution of any then-

 

40

--------------------------------------------------------------------------------


 

remaining Vested Benefit on such forms as the Plan Administrator provides for
that purpose.

 

(2)           The period of installment payments elected may not exceed the life
expectancy of the Participant or the joint life expectancy of the Participant
and his designated Beneficiary at the time distribution begins or otherwise
cause the Plan to violate the provisions of Section 6.4 below or Code Section
401(a)(9).

 

(3)           The amount of each such periodic installment payment shall equal
the product of (i) the Participant’s account balance on the Valuation Date
immediately preceding the date of distribution (or such other Valuation Date as
the Administrator reasonably determines); multiplied by (ii) a fraction the
numerator of which is one and the denominator of which is the sum of one plus
the remaining periodic distributions to be made after the installment in
question.  The final installment payment shall be an amount equal to the
Participant’s entire remaining Vested Benefit.

 

(d)           Subject to Section 6.2(e) below, the payment of a Participant’s
Vested Benefit shall be made or begin, as applicable, as soon as possible after
his separation from employment, and in no event later than the 60th day
following the close of the Plan Year in which the Participant separates from
employment.

 

(e)           If a Participant’s Vested Benefit exceeds $5,000 (calculated
without regard to that portion of his Transfer/Rollover Account that is
attributable to rollover contributions within the meaning of Code Sections
402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16) and the earnings
allocable thereto), the following provisions shall apply to that Participant:

 

(1)           The Plan cannot make distribution to the Participant without his
consent until he attains age 65.  This restriction shall cease to apply when the
Participant dies.  If the Participant does not consent to a pre-age 65
distribution of his Vested Benefit following termination of his employment with
an Employer, distribution of his Vested Benefit shall be deferred until he
attains age 65 unless the Participant (and in the case of any Transfer/Rollover
Account subject to Section 6.5 below, the Participant’s spouse) later consents
to a pre-age 65 distribution;

 

(2)           The Participant may elect to defer the commencement of benefits
beyond age 65 to a Participant-designated date that is no later than the minimum
required distribution deadline imposed under Section 6.4 below.  Any election by
a Participant to defer distribution shall be made on such forms and in
accordance with such uniform procedures as the Administrator determines; and

 

(3)           Where required under this Section 6.2(e), the consent of the
Participant (and, if applicable, his spouse) to commencement of distribution
prior to attaining age 65 shall be obtained in writing within the 90-day period
ending on

 

41

--------------------------------------------------------------------------------


 

the “distribution starting date.”  The “distribution starting date” is the first
day of the first period for which an amount is paid in any form.  The Plan
Administrator shall notify the Participant of the right to defer any
distribution until the Participant attains age 65. The notice shall include a
general description of the material features, and an explanation of the relative
values of, the optional forms of benefit available under the Plan in a manner
that would satisfy the notice requirements of Section 417(a)(3) of the Code and
Section 6.5(e) below, and shall be provided no less than 30 days and no more
than 90 days prior to the distribution starting date.  The Participant (and, if
applicable, spouse) shall have at least 30 days from the date of the notice to
elect or reject an immediate distribution, but may waive the 30-day waiting
period.

 

This subsection 6.2(e) shall not apply to any Participant other than a
Participant described in the first sentence of this subsection 6.2(e).

 

(f)            Except as provided in Section 6.3(c) below, if a Participant dies
after separating from employment with his Employer and after commencing
installment distributions, his remaining Vested Benefit, if any, shall continue
to be distributed to his Beneficiary under the Participant-elected method of
installment distribution in effect at the time of his death.  Notwithstanding
the foregoing, the deceased Participant’s Beneficiary may elect in writing on
such forms as the Administrator requires for this purpose to receive a
distribution of the remaining Vested Benefit in a single lump sum as soon as
practicable after the date such election is submitted to the Plan Administrator.

 

6.3           BENEFICIARY DESIGNATIONS AND DISTRIBUTION UPON DEATH

 

(a)           Upon the death of a married Participant or married Former
Participant, the Participant’s entire Vested Benefit under the Plan shall become
payable to his surviving spouse, adjusted for gains and losses in the same
manner as other account balances are adjusted pending distribution.  If,
however, there is no surviving spouse or if the Participant waives this
mandatory survivor benefit and the surviving spouse consents in the manner set
forth in Section 6.5 for a Qualified Election (other than the notice
requirements therefor) to the designation of another Beneficiary by the
Participant, the deceased Participant’s Vested Benefit shall instead be paid to
the designated Beneficiary pursuant to the distribution provisions of the Plan
which would apply in the absence of this subsection 6.3(a).  A Participant may
designate one or more alternative or contingent Beneficiaries as provided in
Section 6.3(b) below.

 

(b)           Any Beneficiary designation under this Section 6.3(b) shall be in
the written form prescribed by the Administrator and shall be effective only
when executed by the Participant and, if applicable under Code Section
401(a)(11)(B)(iii)(I), his spouse, and filed with the Administrator by the
Participant.  A Participant may, from time to time in like manner, revoke in
writing the Beneficiary designation and such action shall not require the
consent of any Beneficiary.  A Participant (with the consent of his lawful
spouse, if any) may designate multiple, contingent or successive beneficiaries,
and specify the proportionate distribution to each such Beneficiary.  The
following

 

42

--------------------------------------------------------------------------------


 

Beneficiary rules shall apply for purposes of this Section 6.3 as well as
Sections 6.4 and 6.5:

 

(1)           If a named Beneficiary predeceases the Participant, any prior
designation of that Beneficiary shall be deemed revoked on the date of the
Beneficiary’s death.

 

(2)           If the Beneficiary shall survive the Participant, but shall die
before the entire Vested Benefit of the former Participant has been paid, then,
absent any other provision by the Participant, the unpaid amount shall be
payable to the estate of the deceased Beneficiary.  If multiple Beneficiaries
are designated, absent express provision by the Participant, those named or
their survivors, shall share equally any benefits payable under this Plan.

 

(3)           In the absence of an effective Beneficiary designation, the
Administrator shall direct the Trustee to distribute the Participant’s
undistributed Vested Benefits to the Participant’s surviving spouse, if any, or,
if there is no surviving spouse, then to the estate of the Participant.

 

(4)           Any spouse or named Beneficiary of a Participant who cannot be
located with reasonable efforts shall be deemed to have predeceased the
Participant for all purposes under the Plan.  If a Participant designates as a
Beneficiary an individual who is his spouse at the time of designation, and that
Beneficiary subsequently ceases to be the Participant’s lawful spouse as a
result of divorce, annulment or legal separation, the former spouse shall be
deemed to have predeceased the Participant unless a qualified domestic relations
order within the meaning of Code Section 414(p) provides otherwise.

 

(c)           If distribution of a Participant’s Vested Benefit commences on
account of separation from employment and the Participant dies before
distribution is completed, any remaining Vested Benefit shall be distributed to
his Beneficiary in the manner provided in Section 6.2(f) above.  If distribution
of a deceased Participant’s Vested Benefit on account of his separation from
employment with an Employer has not commenced prior to the Participant’s date of
death, the deceased Participant’s Vested Benefit shall be paid to his
Beneficiary in the form of a single lump sum distribution as soon as reasonably
practicable after the Administrator is notified of the Participant’s death, and
in no event later than 60 days following the year of death.

 

(d)           Notwithstanding Section 6.3(c) above, if the deceased
Participant’s Vested Benefit at the time of death exceeds $5,000 (calculated
without regard to that portion of his Transfer/Rollover Account described in the
first sentence of Section 6.2(e)), then subject to Section 6.4 below the
Beneficiary may elect as follows:

 

(1)           To receive distribution in the form of either (i) a lump sum
payment of the deceased Participant’s entire remaining Vested Benefit, or (ii)

 

43

--------------------------------------------------------------------------------


 

monthly, quarterly, semi-annual or annual cash payments over a designated period
certain subject to the following rules:

 

(i)            The Beneficiary must designate in writing on such forms as the
Administrator provides for such purpose the period over which any installment
distribution is to be made.  Once the installment method and payout period is
elected, the Beneficiary may not modify that election other than to by electing
on such forms as the Plan Administrator provides for this purpose to cancel the
election and receive an immediate lump sum distribution of any then-remaining
account balance.

 

(ii)           The period of installment payments elected may not exceed the
life expectancy of the Beneficiary at the time distribution begins or otherwise
cause the Plan to violate the provisions of Section 6.4 below or Code Section
401(a)(9).

 

(iii)          The amount of each such periodic installment payment shall equal
the product of (i) the account balance on the Valuation Date immediately
preceding the date of distribution (or such other valuation Date as the
Administrator reasonably determines); multiplied by (ii) a fraction the
numerator of which is one and the denominator of which is the sum of one plus
the remaining periodic distributions to be made after the installment
distribution in question.  The final installment payment shall be an amount
equal to the Beneficiary’s entire remaining account balance.

 

(2)           The Beneficiary may elect to defer the commencement of benefits to
a Beneficiary-designated date that is no later than the minimum required
distribution deadline imposed under Section 6.4 below, or by Code Section
401(a)(9).  Any election by a Beneficiary to defer distribution shall be made on
such forms and in accordance with such uniform procedures as the Administrator
determines.

 

This Section 6.3(d) shall only apply if the deceased Participant’s Vested
Benefit at the time of death exceeds $5,000 (calculated without regard to
Transfer/Rollover Account balances described in the first sentence of Section
6.2(e)).

 

6.4           MINIMUM REQUIRED DISTRIBUTIONS

 

(a)           The provisions of this Section 6.4 will apply for purposes of
determining required minimum distributions for the Plan Year commencing on or
after January 1, 2003 and take precedence over any inconsistent provisions of
the Plan.  All distributions required under this Section 6.4 will be determined
and made in accordance with the Treasury Regulations under Section 401(a)(9) of
the Code; provided, however that notwithstanding the other provisions of this
Section 6.4, distributions may be made under a designation made before January
1, 1984, in accordance with Section 242(b)(2) of the

 

44

--------------------------------------------------------------------------------


 

Tax Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan
that relate to Section 242(b)(2) of TEFRA.

 

(b)           The Participant’s account balance will be distributed, or begin to
be distributed, to the Participant no later than the Participant’s Required
Beginning Date.  If the Participant dies before distributions begin, the
Participant’s will be distributed, or begin to be distributed, no later than as
follows:

 

(1)           If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later.

 

(2)           If the Participant’s surviving spouse is not the Participant’s
sole Designated Beneficiary, then, except as provided in subsection 6.4(e)
below, distributions to the Designated Beneficiary will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died.

 

(3)           If there is no Designated Beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

 

(4)           If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 6.4(b), other
than subsection (b)(1), will apply as if the surviving spouse were the
Participant.

 

(5)           If a Participant dies before distributions begin and there is a
Designated Beneficiary other than the Participant’s surviving spouse, this
Section 6.4 does not require distribution to begin by the date specified in
subsection (b)(2) above if the Designated Beneficiary duly elects to defer
distribution, but the Participant’s account balance must be distributed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.  If the Participant’s surviving spouse is the Participant’s
sole Designated Beneficiary and the surviving spouse dies after the Participant
but before distribution to the Participant or surviving spouse begins, this
election will apply as if the surviving spouse were the Participant.  All
elections as to the above five-year rule or the life expectancy rule under
subsections (b)(2) and (e)(1) apply only if the Participant has a Designated
Beneficiary by September 30 of the calendar year following the Participant’s
year of death and must be made not later than the earlier of (i) September 30 of
the calendar year in which distribution would be required to begin under
subsection (b)(2), or (ii) by September 30 of the calendar year which contains
the fifth anniversary of the Participant’s (or, if applicable, surviving

 

45

--------------------------------------------------------------------------------


 

spouse’s) death.  If neither the Participant nor Beneficiary makes an election
under this subsection (b)(5), distribution will be made in accordance with
Sections 6.4(b)(2) and 6.4(e) of the Plan.

 

For purposes of this subsection (b) and subsection (e), unless subsection (b)(4)
applies, distributions are considered to begin on the Participant’s Required
Beginning Date.  If subsection (b)(4) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under this subsection (b).  If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s required beginning date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under this subsection (b)), the date distributions are considered to begin is
the date distributions actually commence.

 

(c)           Unless the Participant’s interest is distributed on or before the
required beginning date, as of the first distribution calendar year
distributions will be made in accordance with subsections (d) and (e) of this
Section 6.4.  If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions under that annuity
will be made in accordance with the requirements of Section 401(a)(9) of the
Code and the Treasury Regulations promulgated thereunder.

 

(d)           During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

(1)           The quotient obtained by dividing the Participant’s account
balance by the distribution period on the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

 

(2)           If the Participant’s sole Designated Beneficiary for the
distribution calendar year is the Participant’s spouse, the quotient obtained by
dividing the Participant’s account balance by the number in the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations,
using the Participant’s and spouse’s attained ages as of the Participant’s and
spouse’s birthdays in the distribution calendar year.

 

Required minimum distributions will be determined under this Section 6.4(d)
beginning with the first distribution calendar year and up to and including the
distribution calendar year that includes the Participant’s date of death.

 

(e)           The following minimum distribution rules apply after a
Participant’s death.

 

(1)           If the Participant dies on or after the date distributions begin
and there is a Designated Beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the

 

46

--------------------------------------------------------------------------------


 

quotient obtained by dividing the Participant’s account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant’s Designated Beneficiary, determined as follows:

 

(i)            The Participant’s remaining life expectancy is calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

(ii)           If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year.  For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

 

(iii)          If the Participant’s surviving spouse is not the Participant’s
sole Designated Beneficiary, the Designated Beneficiary’s remaining life
expectancy is calculated using the age of the Beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.

 

(2)           If the Participant dies on or after the date distributions begin
and there is no Designated Beneficiary as of September 30 of the year after the
year of the Participant’s death, the minimum amount that will be distributed for
each distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

(3)           Except as provided in Section 6.4(b)(5), if the Participant dies
before the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s Designated Beneficiary, determined as provided in Section
6.4(e)(1).

 

(4)           If the Participant dies before the date distributions begin and
there is no Designated Beneficiary as of September 30 of the year following the
year of the Participant’s death, distribution of the Participant’s entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

 

47

--------------------------------------------------------------------------------


 

(5)           If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole Designated Beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 6.4(b)(2), this Section 6.4(e) will apply as if
the surviving spouse were the Participant.

 

(f)            For purposes of this Section 6.4, the following definitions
apply:

 

(1)           “Designated Beneficiary” means the individual who is designated as
the Beneficiary under Section 6.2 of the Plan and is the designated Beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1,
Q&A-4, of the Treasury Regulations.

 

(2)           “Distribution calendar year” means a calendar year for which a
minimum distribution is required.  For distributions beginning before the
Participant’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year that contains the Participant’s Required
Beginning Date.  For distributions beginning after the Participant’s death, the
first distribution calendar year is the calendar year in which distributions are
required to begin under Section 6.4(b).  The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s Required Beginning Date.  The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.

 

(3)           “Life expectancy” means life expectancy as computed by use of the
Single Life Table in Section 1.401(a)(9)-9 of the Treasury Regulations.

 

(4)           “Participant’s account balance” means the account balance as of
the last valuation date in the calendar year immediately preceding the
distribution calendar year (valuation calendar year) increased by the amount of
any contributions made and allocated or forfeitures allocated to the account
balance as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date.  The account balance for the valuation calendar year includes
any amounts rolled over or transferred to the Plan either in the valuation
calendar year or in the distribution calendar year if distributed or transferred
in the valuation calendar year.

 

(5)           “Required Beginning Date” means April 1 of the calendar year in
which the Participant attains age 70 ½; provided that in the case of a
Participant other than a five percent (5%) owner, the Required Beginning Date is
April 1 of the calendar year following the later of (i) the calendar year in
which the Participant attains age 70-1/2, or (b) the calendar year in which the
Participant ceases to be an Employee.

 

48

--------------------------------------------------------------------------------


 

6.5           LIMITED JOINT AND SURVIVOR ANNUITY RULES

 

(a)           This Section 6.5 shall only apply to the distribution of that
portion of a Participant’s Transfer/Rollover Account that is attributable to
direct or indirect transfers to the Plan from another plan that is subject to
the survivor annuity requirements of Sections 401(a)(11)(A) and 417 of the Code
(a “417 Account”).  This Section 6.5 shall not apply to any other account of a
Participant.  This Section shall take precedence over any conflicting provision
in this Plan.

 

(b)           For purposes of this Section 6.5, the following definitions shall
apply:

 

(1)           “Election Period” means the period that begins on the first day of
the Plan Year in which the Participant attains age thirty-five (35) and ends on
the date of the Participant’s death.  If a Participant separates from employment
prior to the first day of the Plan Year in which age thirty-five (35) is
attained, the Election Period shall begin on the date of separation from
employment with respect to his account balances as of the date of separation.

 

(2)           “Earliest Retirement Age” means the earliest date on which, under
the Plan, the Participant could elect to receive benefits under the Plan.

 

(3)           “Pre Age Thirty-Five (35) Waiver” means the special Qualified
Election that a Participant who will not attain age thirty-five (35) as of the
end of the current Plan Year can make to waive the Qualified Pre-Retirement
Survivor Annuity for the period beginning on the date of such election and
ending on the first day of the Plan Year in which the Participant will attain
age thirty-five (35).  The Administrator shall provide to the Participant a
written explanation of the Qualified Pre-Retirement Survivor Annuity in such
terms as are comparable to the explanation required under Section 6.5(e) below. 
Qualified Pre-Retirement Survivor Annuity coverage shall be reinstated as of the
first day of the Plan Year in which the Participant attains age thirty-five
(35), and any new waiver thereafter shall be subject to the full requirements of
this Section 6.5.

 

(4)           “Qualified Election” means a waiver of a Qualified Annuity or a
Qualified Pre-Retirement Survivor Annuity by a married Participant (or, if
deceased, by his spouse).  Any waiver of a Qualified Annuity or a Qualified
Pre-Retirement Survivor Annuity by a married Participant or spouse shall not be
effective unless: (i) the Spouse consents in writing to the election; (ii) the
election designates a specific beneficiary, including any class of beneficiaries
or any contingent beneficiaries, which may not be changed without spousal
consent (or the Spouse expressly permits designations by the Participant without
any further spousal consent); (iii) the Spouse’s consent acknowledges the effect
of the election; and (iv) the Spouse’s consent is witnessed by a Plan
representative or notary public.  Additionally, a Participant’s waiver of the
Qualified Annuity shall not be effective unless the election designates a form
of benefit payment that may not be changed without spousal consent (or the
Spouse expressly permits designations by the Participant without any further
spousal consent).  If it is

 

49

--------------------------------------------------------------------------------


 

established to the satisfaction of a Plan representative that there is no Spouse
or that the Spouse cannot be located, the Participant’s waiver will be deemed a
Qualified Election.

 

Any consent by a Spouse obtained under this provision (or establishment that the
consent of a Spouse may not be obtained) shall be irrevocable by that Spouse but
shall be effective only with respect to that Spouse.  A consent that permits
designations by the Participant without any requirement of further consent by
the Spouse must acknowledge that the Spouse has the right to limit consent to a
specific beneficiary, and a specific form of benefit where applicable, and that
the Spouse voluntarily elects to relinquish either or both of these rights.  A
Participant may revoke a prior waiver without the consent of his Spouse at any
time before the commencement of benefits.  The number of revocations shall not
be limited.

 

(5)           “Qualified Annuity” means in the case of an unmarried Participant,
an immediate life annuity.  In the case of a married Participant, an immediate
annuity for the life of the Participant with a survivor annuity for the life of
the Participant’s Spouse which is fifty percent (50%) of the amount of the
annuity payable during the joint lives of the Participant and the Spouse and
which is the amount of benefit which can be purchased with the Participant’s 417
Account balance.

 

(6)           “Qualified Pre-Retirement Survivor Annuity” means an annuity for
life of a Participant’s Surviving Spouse, the payments under which are equal to
the amount of benefits that can be purchased with 50% of the Participant’s 417
Account balance as of the last day of the Plan Year in which occurs the
Participant’s death.

 

(7)           “Spouse (Surviving Spouse)” means the lawful spouse or surviving
spouse of the Participant, provided that a former spouse will be treated as the
spouse or surviving spouse (and a current spouse will not be treated as a spouse
or former spouse) to the extent provided under a qualified domestic relations
order described in Section 414(p) of the Code.

 

(c)           Subject to Section 6.5(f) below, unless an optional form of
benefit is selected pursuant to a Qualified Election within the 90-day period
ending on the Annuity Starting Date, a Participant’s 417 Account shall be paid
in the form of a Qualified Annuity pursuant to the purchase of annuity contracts
which comply with the terms of this Plan.  The Participant may elect to have the
annuity contract distributed upon attainment of the Earliest Retirement Age
under the Plan.

 

(d)           Subject to Section 6.5(f) below, unless an optional form of
benefit has been selected pursuant to a Qualified Election made within the
Election Period, if a married Participant or married former Participant with a
417 Account dies before the Annuity Starting Date, then the Vested Benefit in
such 417 Account shall be applied toward the purchase of a Qualified
Pre-Retirement Survivor Annuity contract which

 

50

--------------------------------------------------------------------------------


 

complies with the terms of this Plan and will provide payments to the
Participant’s Surviving Spouse commencing on the earliest date the deceased
Participant could have elected to receive retirement benefits under the Plan,
unless the Surviving Spouse makes a Qualified Election to waive the Qualified
Pre-Retirement Survivor Annuity or elects to defer distribution as provided in
the Plan.

 

(e)           The following notice requirements shall apply under this Section
6.5:

 

(1)           In the case of a Qualified Annuity, the Plan Administrator shall,
not less than 30 days and no more than 90 days prior to the Annuity Starting
Date, provide each Participant covered by this Article with a written
explanation of: (i) the terms and conditions of a Qualified Annuity; (ii) a
general description of the material features, and an explanation of the relative
values of the optional forms of benefit available under the Plan; (iii) the
Participant’s right to make and the effect of an election to waive the Qualified
Annuity form of benefit; (iv) the rights of a Participant’s Spouse; and (v) the
right to make, and the effect of, a revocation of a previous election to waive
the Qualified Annuity.

 

(2)           The Annuity Starting Date for a distribution in a form other than
a Qualified Annuity may be less than 30 days after receipt of the written
explanation described above if (i) the Participant has been provided with
information that clearly indicates that the Participant has at least 30 days to
consider whether to waive the Qualified Annuity and elect (with spousal consent,
if applicable) to a form of distribution other than a Qualified Annuity; (ii)
the Participant is permitted to revoke any affirmative distribution election at
least until the Annuity Starting Date or, if later, at any time prior to the
expiration of the seven day period that begins the day after the explanation of
the Qualified Annuity is provided to the Participant; and (iii) the Annuity
Starting Date is a date after the date that the written explanation is provided
to the Participant.

 

(3)           In the case of a Qualified Pre-Retirement Survivor Annuity, the
Plan Administrator shall provide each Participant covered by this Article within
the applicable period for the Participant a written explanation of the Qualified
Pre-Retirement Survivor Annuity in such terms and in such manner as would be
comparable to the explanation provided for meeting the requirements of Section
6.5(e)(1) and (2) above.  The applicable period for the Participant is the last
to end of the following periods:  (i) the period beginning with the first day of
the Plan Year in which the Participant attains age 32 and ending with the close
of the Plan Year preceding the Plan Year in which the Participant attains age
35; (ii) a reasonable period after the Participant commences participation; or
(iii) a reasonable period after this Section first applies to the Participant. 
Notwithstanding the foregoing, notice must be provided within a reasonable
period after separation from employment in the case of a Participant who
separates from employment before attaining age 35.  For purposes of applying
this Section 6.5(e)(3), a reasonable period ending after the enumerated events
described above is the end of the two year period beginning one year prior to
the

 

51

--------------------------------------------------------------------------------


 

date the applicable event occurs, and ending one year after that date.  In the
case of a Participant who separates from employment before the Plan Year in
which he attains age 35, notice shall be provided within the two-year period
beginning one year prior to separation and ending one year after separation.  If
such a Participant thereafter returns to employment with the Employer, the
applicable period for the Participant shall be re-determined.

 

(f)            If the present value of a Participant’s Qualified Annuity or a
Qualified Pre-Retirement Survivor Annuity does not exceed $5,000 at the Annuity
Starting Date, this Section 6.5 shall not apply to the Participant’s 417
Account, and the Plan shall distribute that amount in accordance with the rules
of Sections 6.2 through 6.4 above.  For this purpose, present value shall be
determined under Section 417(e)(3) of the Code.  Notwithstanding the above, no
lump sum distribution shall be made hereunder once benefits have commenced to be
paid under this Section 6.5 unless the Participant and his Spouse (or the
Surviving Spouse, if applicable) so consent.

 

6.6           ROLLOVER DISTRIBUTIONS

 

(a)           Anything in this Plan to the contrary notwithstanding, a
Distributee may elect at the time and in the manner prescribed by the
Administrator to have all or any portion of his Eligible Rollover Distribution
paid directly to an Eligible Retirement Plan specified by the Distributee in a
Direct Rollover.

 

(b)           For purposes of this Section 6.6 the following definitions shall
apply:

 

(1)           “Direct Rollover’ means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee of all or a portion of the
Distributee’s Vested Benefit.

 

(2)           “Distributee” means an Employee or former Employee to whom a
distribution is to be, or may be, made.  In addition, an Employee’s or former
Employee’s surviving spouse and an Employee’s or former Employee’s spouse or
former spouse who is an alternate payee under a qualified domestic relations
order, as defined in Section 414(p) of the Code, are Distributees with respect
to the interest of the spouse or former spouse.

 

(3)           “Eligible Retirement Plan” means an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in Section
403(a) of the Code, a qualified trust described in Section 401(a) of the Code,
which accepts the Distributee’s Eligible Rollover Distribution.  Additionally,
an Eligible Retirement Plan shall mean an annuity contract described in Section
403(b) of the Code and an eligible plan under Section 457 of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state that agrees to
separately account for amounts transferred to such plan from this Plan.  The

 

52

--------------------------------------------------------------------------------


 

definition of Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is an
alternate payee under a qualified domestic relations order as defined in Section
414(p) of the Code.

 

(4)           “Eligible Rollover Distribution” is any distribution of all or any
portion of the account balance of the Distributee, except that an Eligible
Rollover Distribution does not include any distribution that is (i) one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee’s
designated beneficiary, or for a specified period of ten years or more; (ii)
required under Section 401(a)(9) of the Code; (iii) not includable in gross
income of the Distributee (determined without regard to the exclusion for net
unrealized appreciation with respect to Employer securities); or (iv) made in
the event of hardship pursuant to Section 6.10 below.  Notwithstanding the
foregoing, the portion of a distribution consisting of after-tax Employee
contributions that are not includible in income shall be an eligible rollover
distribution if transferred to an individual retirement account or annuity
described in Code Section 408(a) or (b) or to a defined contribution plan
described in Code Sections 401(a) or 403(a) that agrees to separately account
for such amounts, including the portion that is includible in gross income and
the portion that is not includible in gross income.

 

6.7           DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY

 

In the event a distribution is to be made to a minor or incompetent Beneficiary,
then the Administrator may direct that such distribution be paid to the legal
guardian, or if none in the case of a minor Beneficiary, to a parent of such
Beneficiary or a responsible adult with whom the Beneficiary maintains
residence, or to the custodian for such Beneficiary under the uniform Gift to
Minors Act or Gift to Minors Act, if such is permitted by the laws of the state
in which said Beneficiary resides.  Such a payment to the legal guardian,
custodian or parent of a minor Beneficiary shall fully discharge the Trustee,
Employer, and Plan from further liability on account thereof.

 

6.8           LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

 

In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, more than one year after the date
they are eligible to be paid, remain unpaid solely by reason of the inability of
the Administrator, after sending a registered letter, return receipt requested,
to the last known address, and after further diligent effort, to ascertain the
whereabouts of such Participant or Beneficiary, the amounts of distributable
shall be treated as a forfeiture and applied to reduce Employer matching
contributions for the year of forfeiture and succeeding Plan Years until fully
applied.  Notwithstanding the foregoing, if the value of a Participant’s Vested
benefit derived from Employer and Employee contributions (including accumulated
Qualified Voluntary Employee Contributions) does not exceed $5,000, then the
amount

 

53

--------------------------------------------------------------------------------


 

distributable may, in the sole discretion of the Administrator; either be
treated as a forfeiture and applied to reduce Employer matching contributions
for the year of forfeiture and succeeding Plan Years until fully applied, or if
at least $1,000, be paid directly to an individual retirement account described
in Code Section 408(a) or an individual retirement annuity described in Code
Section 408(b) at the time it is determined that the whereabouts of the
Participant or the Beneficiary cannot be ascertained.  In the event a
Participant or Beneficiary is located subsequent to the forfeiture, such benefit
shall be restored, first from forfeitures, if any, and then from an additional
Employer contribution if necessary.  However, regardless of the proceeding, a
benefit which is lost by reason of escheat under applicable state law is not
treated as a forfeiture for purposes of this Section.

 

6.9           PRE-RETIREMENT IN-SERVICE DISTRIBUTION

 

At such time as a Participant shall have attained the age of 59-1/2 years, the
Administrator, at the written election of the Participant who has not severed
employment with the Employer, shall direct the Trustee to distribute in a lump
sum all or a portion of the amount then credited to the accounts maintained on
behalf of the Participant (excluding any accounts subject to Section 6.5).  No
distribution shall be made from the Participant’s account unless the balance in
the Participant’s account to be distributed has accumulated for at least two
years.  In the event that the Administrator makes such a distribution, the
Participant shall continue to be eligible to participate in the Plan on the same
basis as any other Employee.

 

6.10         ADVANCE DISTRIBUTION FOR HARDSHIP

 

The Administrator, at the election of a Participant, shall direct the Trustee to
distribute to the Participant in any one Plan Year up to the lesser of 100% of
the Vested Participant’s Elective Account and Participant’s Account valued as of
the last Valuation Date or the amount necessary to satisfy the immediate and
heavy financial need of the Participant.  Any distribution made pursuant to this
Section shall be deemed to be made as of the first day of the Plan Year or, if
later, the Valuation Date immediately preceding the date of distribution, and
the Participant’s Elective Account and Participant’s Account shall be reduced
accordingly.  Withdrawal under this Section is deemed to be on account of an
immediate and heavy financial need of the Participant only if the withdrawal is
for:

 

(1)           Medical expenses described in Code Section 213(d) incurred by the
Participant, the Participant’s spouse, or any of the Participant’s dependents
(as defined in Code Section 152) or necessary for these persons to obtain
medical care as described in Code Section 213(d);

 

(2)           The costs directly related to the purchase (excluding mortgage
payments) of a principal residence for Participant;

 

54

--------------------------------------------------------------------------------


 

(3)           Payment of tuition, related educational fees, and room and board
expenses for the next 12 months of post-secondary education for the Participant
and the Participant’s spouse, children, or dependents; or

 

(4)           Payments necessary to prevent the eviction of the Participant from
the Participant’s principal residence or foreclosure on the mortgage on that
residence.

 

(b)           No distribution shall be made pursuant to this Section unless the
Administrator, based upon the Participant’s representation and such other facts
as are known to the Administrator, determines that all of the following
conditions are satisfied.

 

(1)           The distribution is not in excess of the amount of the immediate
and heavy financial need of the Participant.  The amount of the immediate and
heavy financial need may include any amounts necessary to pay any federal,
state, or local income taxes or penalties reasonably anticipated to result from
the distribution;

 

(2)           The Participant has obtained all distributions, other than
hardship distributions, and all nontaxable (at the time of the loan) loans
currently available under all plans maintained by the Employer; and

 

(3)           The Plan, and all other plans maintained by the Employer, provide
that the Participant’s elective deferrals and after-tax voluntary Employee
contributions will be suspended for at least six months after receipt of the
hardship distribution or, the Participant, pursuant to a legally enforceable
agreement, will suspend elective deferrals and after-tax voluntary Employee
contributions to the Plan and all other plans maintained by the Employer for at
least six months after receipt of the hardship distribution.

 

(c)           Notwithstanding the above, distributions from the Participant’s
Elective Account pursuant to this Section shall be limited, as of the date of
distribution, to the Participant’s Elective Account as of the end of the last
Plan Year ending before July 1, 1989, plus the total Participant’s Deferred
Compensation Contributions after such date, reduced by the amount of any
previous distributions pursuant to this Section 6.10 and Section 6.09.

 

(d)           Any distribution pursuant to this Section shall be made in a lump
sum.

 

6.11         QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION

 

All rights and benefits, including elections, provided to a Participant in this
Plan shall be subject to the rights afforded to any “alternate payee” under a
“qualified domestic relations order.”  Furthermore, a distribution to an
“alternate payee” shall be permitted if such distribution is authorized by a
“qualified domestic relations order,” even if the affected Participant has not
separated from employment and has not reached the

 

55

--------------------------------------------------------------------------------


 

“earliest retirement age” under the Plan.  For the purposes of this Section
6.11, “alternate payee,” “qualified domestic relations order” and “earliest
retirement age” shall have the meaning set forth under Code Section 414(p).

 

ARTICLE VII

TRUSTEE

 

7.1           BASIC RESPONSIBILITIES OF THE TRUSTEE

 

(a)           The Trustee shall have the following categories of
responsibilities:

 

(1)           Consistent with the “funding policy and method” determined by
SkyWest, Inc., to invest, manage, and control the Plan assets subject, however,
to the direction of each Participant with respect to the Participant’s Directed
Account, the Employers or an Investment Manager appointed by the Employer or any
agent of the Employers;

 

(2)           At the direction of the Administrator, to pay benefits required
under the Plan to be paid to Participants, or, in the event of their death, to
their Beneficiaries; and

 

(3)           To maintain records of receipts and disbursements and furnish to
the Employers and/or Administrator for each Plan Year a written annual report
pursuant to Section 7.7.

 

(b)           In the event that the Trustee shall be directed by a Participant
(pursuant to the Participant Direction Procedures), or SkyWest, Inc., or an
Investment Manager or other agent appointed by SkyWest, Inc. with respect to the
investment of any or all Plan assets, the Trustee shall have no liability with
respect to the investment of such assets, but shall be responsible only to
execute such investment instructions as so directed.

 

(1)           The Trustee shall be entitled to rely fully on the written (or
other form acceptable to the Administrator and the Trustee, including, but not
limited to, voice recorded) instructions of a Participant (pursuant to the
Participant Direction Procedures), or SkyWest, Inc., or any Fiduciary or
nonfiduciary agent of SkyWest, Inc., in the discharge of such duties, and shall
not be liable for any loss or other liability, resulting from such direction (or
lack of direction) of the investment of any part of the Plan assets.

 

(2)           The Trustee may delegate the duty of executing such instructions
to any nonfiduciary agent, which may be an affiliate of the Trustee or any Plan
representative.

 

(3)           The Trustee may refuse to comply with any direction from the
Participant in the event the Trustee, in its sole and absolute discretion, deems
such directions improper by virtue of applicable law.  The Trustee shall not be

 

56

--------------------------------------------------------------------------------


 

responsible or liable for any loss or expense which may result from the
Trustee’s refusal or failure to comply with any directions from the Participant.

 

(4)           Any costs and expenses related to compliance with the
Participant’s directions shall be borne by the Participant’s Directed Account,
unless paid by the Employers.

 

(5)           Notwithstanding anything hereinabove to the contrary, the Trustee
shall not invest any portion of a Participant’s Directed Account in
“collectibles” within the meaning of that term as employed in Code Section
408(m).

 

(c)           If there shall be more than one Trustee, they shall act by a
majority of their number, but may authorize one or more of them to sign papers
on their behalf.

 

7.2           INVESTMENT POWERS AND DUTIES OF THE TRUSTEE

 

(a)           The Trustee shall invest and reinvest the Trust Fund to keep the
Trust Fund invested without distinction between principal and income and in such
securities or property, real or personal, wherever situated, as the Trustee
shall deem advisable, including, but not limited to, stocks, common or
preferred, open-end or closed-end mutual funds, bonds and other evidences of
indebtedness or ownership, and real estate or any interest therein.  The Trustee
shall at all times in making investments of the Trust Fund consider, among other
factors, the short and long-term financial needs of the Plan on the basis of
information furnished by the Employer.  In making such investments, the Trustee
shall not be restricted to securities or other property of the character
expressly authorized by the applicable law for trust investments; however, the
Trustee shall give due regard to any limitations imposed by the Code or the Act
so that at all times the Plan may qualify as a qualified profit sharing plan and
trust.

 

(b)           The Trustee may employ a bank or trust company pursuant to the
terms of its usual and customary bank agency agreement, under which the duties
of such bank or trust company shall be of a custodial, clerical and
record-keeping nature.

 

7.3           OTHER POWERS OF THE TRUSTEE

 

The Trustee, in addition to all powers and authorities under common law,
statutory authority, including the Act, and other provisions of the Plan, shall
have the following powers and authorities, to be exercised in the Trustee’s sole
discretion:

 

(a)           To purchase, or subscribe for, any securities or other property
and to retain the same.  In conjunction with the purchase of securities, margin
accounts may be opened and maintained;

 

(b)           To sell, exchange, convey, transfer, grant options to purchase, or
otherwise dispose of any securities or other property held by the Trustee, by
private contract or at public auction.  No person dealing with the Trustee shall
be bound to see to

 

57

--------------------------------------------------------------------------------


 

the application of the purchase money or to inquire into the validity,
expediency, or propriety of any such sale or other disposition, with or without
advertisement;

 

(c)           To vote upon any stocks, bonds, or other securities; to give
general or special proxies or powers of attorney with or without power of
substitution; to exercise any conversion privileges, subscription rights or
other options, and to make any payments incidental thereto; to oppose, or to
consent to, or otherwise participate in, corporate reorganizations or other
changes affecting corporate securities, and to delegate discretionary powers,
and to pay any assessments or charges in connection therewith; and generally to
exercise any of the powers of an owner with respect to stocks, bonds,
securities, or other property.  However, the Trustee shall not vote proxies
relating to securities for which it has not been assigned full investment
management responsibilities.  In those cases where another party has such
investment authority or discretion, the Trustee will deliver all proxies to said
party who will then have full responsibility for voting those proxies;

 

(d)           To cause any securities or other property to be registered in the
Trustee’s own name, in the name of one or more of the Trustee’s nominees, in a
clearing corporation, in a depository, or in book entry form or in bearer form,
but the books and records of the Trustee shall at all times show that all such
investments are part of the Trust Fund;

 

(e)           To borrow or raise money for the purposes of the Plan in such
amount, and upon such terms and conditions, as the Trustee shall deem advisable;
and for any sum so borrowed, to issue a promissory note as Trustee, and to
secure the repayment thereof by pledging all, or any part, of the Trust Fund;
and no person lending money to the Trustee shall be bound to see to the
application of the money lent or to inquire into the validity, expediency, or
propriety of any borrowing;

 

(f)            To keep such portion of the Trust Fund in cash or cash balances
as the Trustee may, from time to time, deem to be in the best interests of the
Plan, without liability for interest thereon;

 

(g)           To accept and retain for such time as the Trustee may deem
advisable any securities or other property received or acquired as Trustee
hereunder, whether or not such securities or other property would normally be
purchased as investments hereunder;

 

(h)           To make, execute, acknowledge, and deliver any and all documents
of transfer and conveyance and any and all other instruments that may be
necessary or appropriate to carry out the powers herein granted;

 

(i)            To settle, compromise, or submit to arbitration any claims,
debts, or damages due or owing to or from the Plan, to commence or defend suits
or legal or administrative proceedings, and to represent the Plan in all suits
and legal and administrative proceedings;

 

58

--------------------------------------------------------------------------------


 

(j)            To employ suitable agents and counsel and to pay their reasonable
expenses and compensation, and such agent or counsel may or may not be agent or
counsel for the Employer;

 

(k)           To apply for and procure from responsible insurance companies, to
be selected by the Administrator, as an investment of the Trust Fund such
annuity, or other Contracts (on the life of any Participant) as the
Administrator shall deem proper; to exercise, at any time or from time to time,
whatever rights and privileges may be granted under such annuity, or other
Contracts; to collect, receive, and settle for the proceeds of all such annuity
or other Contracts as and when entitled to do so under the provisions thereof;

 

(l)            To invest funds of the Trust in time deposits or savings accounts
bearing a reasonable rate of interest or in cash or cash balances without
liability for interest thereon;

 

(m)          To invest in Treasury Bills and other forms of United States
government obligations;

 

(n)           To invest in shares of investment companies registered under the
Investment Company Act of 1940;

 

(o)           To sell, purchase and acquire put or call options if the options
are traded on and purchased through a national securities exchange registered
under the Securities Exchange Act of 1934, as amended, or, if the options are
not traded on a national securities exchange, are guaranteed by a member firm of
the New York Stock Exchange regardless of whether such options are covered;

 

(p)           To deposit monies in federally insured savings accounts or
certificates of deposit in banks or savings and loan associations;

 

(q)           To pool all or any of the Trust Fund, from time to time, with
assets belonging to any other qualified employee pension benefit trust created
by the Employer or any Affiliated Employer, and to commingle such assets and
make joint or common investments and carry joint accounts on behalf of this Plan
and Trust and such other trust or trusts, allocating undivided shares or
interests in such investments or accounts or any pooled assets of the two or
more trusts in accordance with their respective interests;

 

(r)            To appoint a nonfiduciary agent or agents to assist the Trustee
in carrying out any investment instructions of Participants and of any
Investment Manager or Fiduciary, and to compensate such agent(s) from the assets
of the Plan, to the extent not paid by the Employer;

 

(s)           To do all such acts and exercise all such rights and privileges,
although not specifically mentioned herein, as the Trustee may deem necessary to
carry out the purposes of the Plan.

 

59

--------------------------------------------------------------------------------


 

7.4           LOANS TO PARTICIPANTS

 

(a)           The Trustee may, at the Administrator’s direction, make loans to
Participants and Beneficiaries under the following circumstances: (1) loans
shall be made available to all Participants and Beneficiaries on a reasonably
equivalent basis; (2) loans shall not be made available to Highly Compensated
Employees in an amount greater than the amount made available to other
Participants and Beneficiaries; (3) loans shall bear a reasonable rate of
interest; (4) loans shall be adequately secured; and (5) loans shall provide for
periodic repayment over a reasonable period of time.  Each loan shall constitute
a Participant-directed investment by the borrower’s Participant Directed
Account.

 

(b)           No Participant loan shall take into account the present value of
such Participant’s Qualified Voluntary Employee Contribution Account.

 

(c)           Loans made pursuant to this Section (when added to the outstanding
balance of all other loans made by the Plan to the Participant) shall, in
accordance with a uniform and nondiscriminatory policy established by the
Administrator, be limited to the lesser of:

 

(1)           $50,000 reduced by the highest outstanding balance of loans from
the Plan to the Participant during the one year period ending on the day before
the date on which such loan is made, or

 

(2)           one-half of the present value of the non-forfeitable accrued
benefit of the Participant under the Plan.

 

For purposes of this limit, all plans of the Employer shall be considered one
plan.

 

(d)           Loans shall provide for level amortization with payments to be
made not less frequently than quarterly over a period not to exceed five years. 
However, loans used to acquire any dwelling unit which, within a reasonable
time, is to be used (determined at the time the loan is made) as a “principal
residence” of the Participant shall provide for periodic repayment over a
reasonable period of time that may exceed five years.  For this purpose, a
“principal residence” has the same meaning as a “principal residence” under Code
Section 1034.  Loan repayments may be suspended under this Plan as permitted
under Code Section 414(u)(4).

 

(e)           Any loans granted or renewed shall be made pursuant to a
Participant loan program.  Such loan program shall be established in writing by
the Administrator and must include, but need not be limited to, the following:

 

(1)           the identity of the person or positions authorized to administer
the

Participant loan program;

 

(2)           a procedure for applying for loans;

 

60

--------------------------------------------------------------------------------


 

(3)           the basis on which loans will be approved or denied;

 

(4)           limitations, if any, on the types and amounts of loans offered;

 

(5)           the procedure under the program for determining a reasonable rate
of interest;

 

(6)           the types of collateral which may secure a Participant loan; and

 

(7)           the events constituting default and the steps that will be taken
to

preserve Plan assets.

 

Such Participant loan program shall be contained in a separate written document
which, when properly executed, is hereby incorporated by reference and made a
part of the Plan.  Furthermore, such Participant loan program may be modified or
amended in writing from time to time without the necessity of amending this
Section.

 

(f)            Notwithstanding anything in this Plan to the contrary, if a
Participant or Beneficiary defaults on a loan made pursuant to this Section,
then the loan default will be a distributable event to the extent permitted by
the Code and Regulations.

 

7.5           DUTIES OF THE TRUSTEE REGARDING PAYMENTS

 

At the direction of the Administrator, the Trustee shall, from time to time, in
accordance with the terms of the Plan, make payments out of the Trust Fund.  The
Trustee shall not be responsible in any way for the application of such
payments.

 

7.6           TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES

 

The Trustee shall be paid such reasonable compensation as set forth in the
Trustee’s fee schedule (if the Trustee has such a schedule) or as agreed upon in
writing by SkyWest, Inc. and the Trustee.  However, an individual serving as
Trustee who already receives full-time pay from an Employer shall not receive
compensation from the Plan. In addition, the Trustee shall be reimbursed for any
reasonable expenses, including reasonable counsel fees incurred by it as
Trustee.  Such compensation and expenses shall be paid from the Trust Fund
unless paid or advanced by the Employers.  All taxes of any kind whatsoever that
may be levied or assessed under existing or future laws upon, or in respect of,
the Trust Fund or the income thereof, shall be paid from the Trust Fund.

 

7.7           ANNUAL REPORT OF THE TRUSTEE

 

(a)           Within a reasonable period of time after the close of each Plan
Year, the Trustee, or its agent, shall furnish to SkyWest, Inc. and
Administrator a written statement

 

61

--------------------------------------------------------------------------------


 

of account with respect to the Plan Year for which such contribution was made
setting forth:

 

(1)           the net income, or loss, of the Trust Fund;

 

(2)           the gains, or losses, realized by the Trust Fund upon sales or
other disposition of the assets;

 

(3)           the increase, or decrease, in the value of the Trust Fund;

 

(4)           all payments and distributions made from the Trust Fund; and

 

(5)           such further information as the Trustee and/or Administrator deems
appropriate.

 

(b)           SkyWest, Inc., promptly upon its receipt of each such statement of
account, shall acknowledge receipt thereof in writing and advise the Trustee
and/or Administrator of its approval or disapproval thereof.  Failure by
SkyWest, Inc. to disapprove any such statement of account within 90 days after
its receipt thereof shall be deemed an approval thereof.  The approval by
SkyWest, Inc. of any statement of account shall be binding on SkyWest, Inc. and
the Trustee as to all matters contained in the statement to the same extent as
if the account of the Trustee had been settled by judgment or decree in an
action for a judicial settlement of its account in a court of competent
jurisdiction in which the Trustee, SkyWest, Inc. and all persons having or
claiming an interest in the Plan were parties.  However, nothing contained in
this Section shall deprive the Trustee of its right to have its accounts
judicially settled if the Trustee so desires.

 

7.8           AUDIT

 

(a)           If an audit of the Plan’s records shall be required by the Act and
the regulations thereunder for any Plan Year, the Administrator shall direct the
Trustee to engage on behalf of a Participant an independent qualified public
accountant for that purpose.

 

(b)           All auditing and accounting fees shall be an expense of and may,
at the election of the Employers, be paid from the Trust Fund.

 

7.9           RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE

 

(a)           Unless otherwise agreed to by both the Trustee and SkyWest, Inc.,
a Trustee may resign at any time by delivering to SkyWest, Inc., at least 30
days before its effective date, a written notice of resignation.

 

62

--------------------------------------------------------------------------------


 

(b)           Unless otherwise agreed to by both the Trustee and SkyWest, Inc.,
SkyWest, Inc. may remove a Trustee at any time by delivering to the Trustee, at
least 30 days before its effective date, a written notice of such Trustee’s
removal.

 

(c)           Upon the death, resignation, incapacity, or removal of any
Trustee, a successor may be appointed by SkyWest, Inc.; and such successor, upon
accepting such appointment in writing and delivering same to SkyWest, Inc.,
shall, without further act, become vested with all the powers and
responsibilities of the predecessor as if such successor had been originally
named as a Trustee herein.  Until such a successor is appointed, the remaining
Trustee or Trustees shall have full authority to act under the terms of the
Plan.

 

(d)           SkyWest, Inc. may designate one or more successors prior to the
death, resignation, incapacity, or removal of a Trustee.  In the event a
successor is so designated by SkyWest, Inc. and accepts such designation, the
successor shall, without further act, become vested with all the powers and
responsibilities of the predecessor as if such successor had been originally
named as Trustee herein immediately upon the death, resignation, incapacity, or
removal of the predecessor.

 

(e)           Whenever any Trustee hereunder ceases to serve as such, the
Trustee shall furnish to SkyWest, Inc. and Administrator a written statement of
account with respect to the portion of the Plan Year during which the individual
or entity served as Trustee.  This statement shall be either (1) included as
part of the annual statement of account for the Plan Year required under Section
7.7, or (2) set forth in a special statement.  Any such special statement of
account should be rendered to SkyWest, Inc. no later than the due date of the
annual statement of account for the Plan Year.  The procedures set forth in
Section 7.7 for the approval by SkyWest, Inc. of annual statements of account
shall apply to any special statement of account rendered hereunder and approval
by SkyWest, Inc. of any such special statement in the manner provided in Section
7.7 shall have the same effect upon the statement as SkyWest, Inc.’s approval of
an annual statement of account.  No successor to the Trustee shall have any duty
or responsibility to investigate the acts or transactions of any predecessor who
has rendered all statements of account required by Section 7.7 and this
subparagraph.

 

7.10         TRANSFER OF INTEREST

 

Notwithstanding any other provision contained in this Plan, the Trustee at the
direction of the Administrator shall transfer the Vested Benefit, if any, of a
Participant to another trust forming part of a pension, profit sharing or stock
bonus plan maintained by such Participant’s new employer and represented by said
employer in writing as meeting the requirements of Code Section 401(a), provided
that the trust to which such transfers are made permits the transfer to be made.

 

63

--------------------------------------------------------------------------------


 

7.11         TRUSTEE INDEMNIFICATION

 

SkyWest, Inc. agrees to indemnify and hold harmless the Trustee against any and
all claims, losses, damages, expenses and liabilities the Trustee may incur in
the exercise and performance of the Trustee’s power and duties hereunder, unless
the same are determined to be due to gross negligence or willful misconduct.

 

7.12         EMPLOYER SECURITIES AND REAL PROPERTY

 

The Trustee shall be empowered to acquire and hold “qualifying employer
securities” and “qualifying employer real property,” as those terms are defined
in the Act.  The Plan is specifically intended to allow Participants to elect to
invest their Participant Directed Accounts in common stock of SkyWest, Inc.

 

ARTICLE VIII

AMENDMENT, TERMINATION AND MERGERS

 

8.1           AMENDMENT

 

(a)           SkyWest, Inc. shall have the right at any time to amend this Plan,
subject to the limitations of this Section.  However, any amendment which
affects the rights, duties or responsibilities of the Trustee or Administrator
may only be made with the Trustee’s or Administrator’s written consent.  Any
such amendment shall become effective as provided therein upon its execution
(including retroactive amendments).  The Trustee shall not be required to
execute any such amendment unless the amendment affects the duties of the
Trustee hereunder.

 

(b)           No amendment to the Plan shall be effective if it authorizes or
permits any part of the Trust Fund (other than such part as is required to pay
taxes and administration expenses) to be used for or diverted to any purpose
other than for the exclusive benefit of the Participants or their Beneficiaries
or estates; or causes any reduction in the amount credited to the account of any
Participant; or causes or permits any portion of the Trust Fund to revert to or
become property of any Employer.

 

(c)           Except as permitted by Regulations (including Regulation Section
1.411(d)-4) or other IRS guidance, no Plan amendment or transaction having the
effect of a Plan amendment (such as a merger, plan transfer or similar
transaction) shall be effective if it eliminates, reduces or modifies any
“protected benefit” described in Code Section 411(d)(6) and the Regulations
thereunder.

 

8.2           TERMINATION

 

(a)           SkyWest, Inc. shall have the right at any time to terminate the
Plan by delivering to the Trustee and Administrator written notice of such
termination.  Upon any full or partial termination, all amounts credited to the
affected Participants’ Combined

 

64

--------------------------------------------------------------------------------


 

Accounts shall remain 100% vested and shall not thereafter be subject to
forfeiture, and all unallocated forfeitures, shall be allocated to the accounts
of all active Participants during the year of termination in proportion to their
Compensation for the year of termination.

 

(b)           Upon the full termination of the Plan, SkyWest, Inc. shall direct
the distribution of the assets of the Trust Fund to Participants in a manner
which is consistent with and satisfies the provisions of Article VI. 
Distributions to a Participant shall be made in cash or in property allocated to
the Participant’s account or through the purchase of irrevocable nontransferable
deferred commitments from an insurer except, however, for property distributions
made prior to the earlier of (1) the effective date of an amendment limiting
distribution in property to property allocated to the Participant’s account, or
(2) the adoption date of this amendment and restatement, distributions in
property are not limited to property in the Participant’s account.

 

8.3           MERGER, CONSOLIDATION OR TRANSFER OF ASSETS

 

This Plan and Trust may be merged or consolidated with, or its assets and/or
liabilities may be transferred to any other plan and trust only if the benefits
which would be received by a Participant of this Plan, in the event of a
termination of the Plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any Code Section 411(d)(6) “protected
benefits.”

 

ARTICLE IX

TOP HEAVY

 

9.1           TOP HEAVY PLAN REQUIREMENTS

 

For any Top Heavy Plan Year, the Plan shall meet the minimum allocation
requirements of Code Section 416(c) pursuant to Section 4.4 of the Plan.

 

9.2           DETERMINATION OF TOP HEAVY STATUS

 

(a)           This Plan shall be a Top Heavy Plan for any Plan Year in which, as
of the Determination Date, (1) the Present Value of Accrued Benefits of Key
Employees and (2) the sum of the Aggregate Accounts of Key Employees under this
Plan and all plans of an Aggregation Group, exceeds 60% of the Present Value of
Accrued Benefits and the Aggregate Accounts of all Key and Non-Key Employees
under this Plan and all plans of an Aggregation Group.  If any Participant is a
Non-Key Employee for any Plan Year, but such Participant was a Key Employee for
any prior Plan Year, such Participant’s Present Value of Accrued Benefit and/or
Aggregate Account balance shall not be taken into account for purposes of
determining whether this Plan is a Top Heavy Plan (or whether any Aggregation
Group which includes this Plan is a Top Heavy Group).  In addition, if a

 

65

--------------------------------------------------------------------------------


 

Participant or Former Participant has not performed any services for any
Employer maintaining the Plan at any time during the one year period ending on
the Determination Date, any accrued benefit for such Participant or Former
Participant shall not be taken into account for the purposes of determining
whether this Plan is a Top Heavy Plan.

 

(b)           Aggregate Account: A Participant’s Aggregate Account as of the
Determination Date is the sum of:

 

(1)           the Participant’s Combined Account balance as of the most recent
Valuation Date within a 12-month period ending on the Determination Date.

 

(2)           an adjustment for any contributions due as of the Determination
Date.  Such adjustment shall be the amount of any contributions actually made
after the Valuation Date but due on or before the Determination Date, except for
the first Plan Year when such adjustment shall also reflect the amount of any
contributions made after the Determination Date that are allocated as of a date
in that first Plan Year.

 

(3)           any Plan distributions made within the one-year period ending on
the Determination Date.  However, in the case of distributions made after the
Valuation Date and prior to the Determination Date, such distributions are not
included as distributions for top heavy purposes to the extent that such
distributions are already included in the Participant’s Aggregate Account
balance as of the Valuation Date.  Notwithstanding anything herein to the
contrary, all distributions under a terminated plan which if it had not been
terminated would have been required to be included in an Aggregation Group, will
be counted.  Further, distributions from the Plan (including the cash value of
life insurance policies) of a Participant’s account balance because of death
shall be treated as a distribution for the purposes of this paragraph.

 

(4)           any Employee contributions, whether voluntary or mandatory.
However, amounts attributable to tax deductible qualified voluntary employee
contributions shall not be considered to be a part of the Participant’s
Aggregate Account balance.

 

(5)           with respect to unrelated rollovers and plan-to-plan transfers
(ones which are both initiated by the Employee and made from a plan maintained
by one employer to a plan maintained by another employer), if this Plan provides
the rollovers or plan-to-plan transfers, it shall always consider such rollovers
or plan-to-plan transfers as a distribution for the purposes of this Section. 
If this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant’s Aggregate Account balance.  However, rollovers or plan-to-plan
transfers accepted prior to January 1, 1984 shall be considered as part of the
Participant’s Aggregate Account balance.

 

66

--------------------------------------------------------------------------------


 

(6)           with respect to related rollovers and plan-to-plan transfers (ones
either not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section.  If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant’s Aggregate
Account balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.

 

For the purposes of determining whether two employers are to be treated as the
same employer in (5) and (6) above, all employers aggregated under Code Section
414(b), (c), (m) and (o) are treated as the same employer.

 

(c)           “Aggregation Group” has the meaning set forth in Code Section
416(g)(2) and by the Regulations thereunder.

 

(d)           “Determination Date” means (a) the last day of the preceding Plan
Year, or (b) in the case of the first Plan Year, the last day of such Plan Year.

 

(e)           Present Value of Accrued Benefit: In the case of a defined benefit
plan, the Present Value of Accrued Benefit for a Participant other than a Key
Employee, shall be as determined using the single accrual method used for all
plans of the Employer and Affiliated Employers, or if no such single method
exists, using a method which results in benefits accruing not more rapidly than
the slowest accrual rate permitted under Code Section 411(b)(1)(C).  The
determination of the Present Value of Accrued Benefit shall be determined as of
the most recent Valuation Date that falls within or ends with the 12-month
period ending on the Determination Date except as provided in Code Section 416
and the Regulations thereunder for the first and second plan years of a defined
benefit plan.

 

(f)            “Top Heavy Group” means an Aggregation Group in which, as of the
Determination Date, the sum of:  (1) the Present Value of Accrued Benefits of
Key Employees under all defined benefit plans included in the group, and (2) the
Aggregate Accounts of Key Employees under all defined contribution plans
included in the group, exceeds 60% of a similar sum determined for all
Participants.

 

ARTICLE X

MISCELLANEOUS

 

10.1         PARTICIPANT’S RIGHTS

 

This Plan shall not be deemed to constitute a contract between any Employer and
any Participant or to be a consideration or an inducement for the employment of
any Participant or Employee.  Nothing contained in this Plan shall be deemed to
give any Participant or Employee the right to be retained in the service of any
Employer or to

 

67

--------------------------------------------------------------------------------


 

interfere with the right of any Employer to discharge any Participant or
Employee at any time regardless of the effect which such discharge shall have
upon the Employee as a Participant of this Plan.

 

10.2         ALIENATION

 

(a)           Subject to the exceptions provided below, and as otherwise
permitted by the Code and the Act, no benefit which shall be payable out of the
Trust Fund to any person (including a Participant or the Participant’s
Beneficiary) shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge the
same shall be void; and no such benefit shall in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements, or torts of any such
person, nor shall it be subject to attachment or legal process for or against
such person, and the same shall not be recognized by the Trustee, except to such
extent as may be required by law.

 

(b)           Subsection (a) shall not apply to the extent a Participant or
Beneficiary is indebted to the Plan, by reason of a loan made pursuant to
Section 7.4.  At the time a distribution is to be made to or for a Participant’s
or Beneficiary’s benefit, such proportion of the amount to be distributed as
shall equal such indebtedness shall be paid to the Plan, to apply against or
discharge such indebtedness.  Prior to making a payment, however, the
Participant or Beneficiary must be given written notice by the Administrator
that such indebtedness is to be so paid in whole or part from the Participant’s
Combined Account.  If the Participant or Beneficiary does not agree that the
indebtedness is a valid claim against the Vested Participant’s Combined Account,
the Participant or Beneficiary shall be entitled to a review of the validity of
the claim in accordance with procedures provided in Sections 2.7 and 2.8.

 

(c)           Subsection (a) shall not apply to a “qualified domestic relations
order” defined in Code Section 414(p), and those other domestic relations orders
permitted to be so treated by the Administrator under the provisions of the
Retirement Equity Act of 1984.  The Administrator shall establish a written
procedure to determine the qualified status of domestic relations orders and to
administer distributions under such qualified orders.  Further, to the extent
provided under a “qualified domestic relations order,” a former spouse of a
Participant shall be treated as the spouse or surviving spouse for all purposes
under the Plan.

 

(d)           Subsection (a) shall not apply to an offset to a Participant’s
accrued benefit against an amount that the Participant is ordered or required to
pay the Plan with respect to a judgment, order, or decree issued, or a
settlement entered into, on or after August 5, 1997, in accordance with Code
Sections 401(a)(13)(C) and (D).  In a case in which the survivor annuity
requirements of Section 6.5 above and Code Section 401(a)(11) apply with respect
to distributions from the Plan to the Participant, if the Participant has a
spouse at the time at which the offset is to be made:

 

68

--------------------------------------------------------------------------------


 

(1)           either such spouse has consented in writing to such offset and
such consent is witnessed by a notary public or representative of the Plan (or
it is established to the satisfaction of a Plan representative that such consent
may not be obtained by reason of circumstances described in Code Section
417(a)(2)(B)), or an election to waive the right of the spouse to either a
qualified joint and survivor annuity or a qualified pre-retirement survivor
annuity is in effect in accordance with the requirements of Code Section 417(a),

 

(2)           such spouse is ordered or required in such judgment, order, decree
or settlement to pay an amount to the Plan in connection with a violation of
fiduciary duties, or

 

(3)           in such judgment, order, decree or settlement, such spouse retains
the right to receive the survivor annuity under a qualified joint and survivor
annuity provided pursuant to Code Section 401(a)(11)(A)(i) and under a qualified
pre-retirement survivor annuity provided pursuant to Code Section
401(a)(11)(A)(ii).

 

10.3         CONSTRUCTION OF PLAN

 

This Plan and Trust shall be construed and enforced according to the Code, the
Act and the laws of the State of Utah, other than its laws respecting choice of
law, to the extent not pre-empted by the Act.

 

10.4         GENDER AND NUMBER

 

Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.

 

10.5         LEGAL ACTION

 

In the event any claim, suit, or proceeding is brought regarding the Trust
and/or Plan established hereunder to which the Trustee, the Employers or the
Administrator may be a party, and such claim, suit, or proceeding is resolved in
favor of the Trustee, the Employers or the Administrator, they shall be entitled
to be reimbursed from the Trust Fund for any and all costs, attorney’s fees, and
other expenses pertaining thereto incurred by them for which they shall have
become liable.  No action seeking to recover benefits under the Plan or based on
benefit amounts not paid under the Plan may be brought, filed or commenced later
than one year after such benefits are denied under the Plan’s claims appeal
procedures.

 

69

--------------------------------------------------------------------------------


 

10.6         PROHIBITION AGAINST DIVERSION OF FUNDS

 

(a)           Except as provided below and otherwise specifically permitted by
law, it shall be impossible by operation of the Plan or of the Trust, by
termination of either, by power of revocation or amendment, by the happening of
any contingency, by collateral arrangement or by any other means, for any part
of the corpus or income of any Trust Fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants, former Participants, or their
Beneficiaries.

 

(b)           In the event any Employer shall make an excessive contribution
under a mistake of fact pursuant to Act Section 403(c)(2)(A), the Employer may
demand repayment of such excessive contribution at any time within one (1) year
following the time of payment and the Trustees shall return such amount to the
Employer within the one (1) year period.  Earnings of the Plan attributable to
the contributions may not be returned to the Employer but any losses
attributable thereto must reduce the amount so returned.

 

(c)           Except for Sections 3.5, 3.6, and 4.1(e), any contribution by an
Employer to the Trust Fund is conditioned upon the deductibility of the
contribution by the Employer under the Code and, to the extent any such
deduction is disallowed, the Employer may, within one (1) year following the
final determination of the disallowance, whether by agreement with the Internal
Revenue Service or by final decision of a competent jurisdiction, demand
repayment of such disallowed contribution and the Trustee shall return such
contribution within one (1) year following the disallowance.  Earnings of the
Plan attributable to the contribution may not be returned to the Employer, but
any losses attributable thereto must reduce the amount so returned.

 

10.7         RECEIPT AND RELEASE FOR PAYMENTS

 

Any payment to any Participant, the Participant’s legal representative,
Beneficiary, or to any guardian or committee appointed for such Participant or
Beneficiary in accordance with the provisions of the Plan, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Trustee and
the Employers, either of whom may require such Participant, legal
representative, Beneficiary, guardian or committee, as a condition precedent to
such payment, to execute a receipt and release thereof in such form as shall be
determined by the Trustee or Employer.

 

10.8         ACTION BY THE EMPLOYERS

 

Whenever any Employer under the terms of the Plan is permitted or required to do
or perform any act or matter or thing, it shall be done and performed by its
Chief Executive Officer, Chief Financial Officer or any other person duly
authorized by its legally constituted authority.

 

70

--------------------------------------------------------------------------------


 

10.9         NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY

 

The “named Fiduciaries” of this Plan are (1) the Employers, (2) the
Administrator, (3) the Trustee and (4) any Investment Manager appointed
hereunder.  The named Fiduciaries shall have only those specific powers, duties,
responsibilities, and obligations as are specifically given them under the Plan
including, but not limited to, any agreement allocating or delegating their
responsibilities, the terms of which are incorporated herein by reference.  In
general, the Employers shall have the sole responsibility for making the
contributions provided for under Section 4.1; and SkyWest, Inc. shall have the
authority to appoint and remove the Trustee and the Administrator; to formulate
the Plan’s “funding policy and method”; and to amend or terminate, in whole or
in part, the Plan.  The Administrator shall have the sole responsibility for the
administration of the Plan, including, but not limited to, the items specified
in Article II of the Plan, as the same may be allocated or delegated
thereunder.  The Administrator shall act as the named Fiduciary responsible for
communicating with the Participant according to the Participant Direction
Procedures.  The Trustee shall have the sole responsibility of management of the
assets held under the Trust, except to the extent directed pursuant to Article
II or with respect to those assets, the management of which has been assigned to
an Investment Manager, who shall be solely responsible for the management of the
assets assigned to it, all as specifically provided in the Plan.  Each named
Fiduciary may rely upon any such direction, information or action of another
named Fiduciary as being proper under the Plan, and is not required under the
Plan to inquire into the propriety of any such direction, information or
action.  No named Fiduciary shall guarantee the Trust Fund in any manner against
investment loss or depreciation in asset value.  Any person or group may serve
in more than one Fiduciary capacity.

 

10.10       HEADINGS

 

The headings and subheadings of this Plan have been inserted for convenience of
reference and are to be ignored in any construction of the provisions hereof.

 

10.11       UNIFORMITY

 

All provisions of this Plan shall be interpreted and applied in a uniform,
nondiscriminatory manner.  In the event of any conflict between the terms of
this Plan and any Contract purchased hereunder, the Plan provisions shall
control.

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Plan has been executed on the day and year first above
written.

 

 

SKYWEST, INC.

 

 

 

 

 

By:

/s/ Michael J. Kraupp

 

 

Its:

Vice President of Finance and Assistant

 

 

Treasurer

 

Name: Michael J. Kraupp

 

 

 

 

 

/s/ Michael J. Krapp

 

 

Michael Kraupp, Trustee

 

 

 

/s/ Alan Olson

 

 

Alan Olson, Trustee

 

 

 

/s/ Ann Olson

 

 

Ann Olsen, Trustee

 

CONFIRMATION OF PRIOR ADOPTION OF PLAN

 

SkyWest Airlines, Inc. consents to this restatement of the Plan.

 

 

SKYWEST AIRLINES, INC.

 

 

 

 

 

By:

/s/ Michael J. Kraupp

 

 

Its:

Vice President of Finance and Assistant

 

 

Treasurer

 

Name: Michael J. Kraupp

 

 

 

Date: June 17, 2004

 

72

--------------------------------------------------------------------------------